Exhibit 10.1

PURCHASE AND SALE CONTRACT

ResMed Corp., a Minnesota corporation

(Seller)

and

Emri Properties, Inc., a California corporation

(Buyer)



--------------------------------------------------------------------------------

Table of Contents

 

Section

   Page

Section 1—Definitions

   1

Section 2—Sale and Purchase of Property

   2

Section 3—Payment of Purchase Price

   3

Section 4—Escrow

   3

Section 5—Special Conditions Precedent

   5

Section 6—The Closing

   8

Section 7—Closing Costs, Prorations

   8

Section 8—Representations, Warranties, and Covenants

   9

Section 9—Possession

   14

Section 10—Casualty Loss; Condemnation

   14

Section 11—Remedies for Default

   16

Section 12—Miscellaneous Provisions

   17

 

i



--------------------------------------------------------------------------------

Purchase and Sale Contract

This Purchase and Sale Contract (“Contract”) is made as of November 5, 2007
(“Effective Date”), by and between ResMed Corp., a Minnesota corporation
(“Seller”), and Emri Properties, Inc;, a California corporation, or assignee
(“Buyer”), and constitutes (i) a contract of sale and purchase between the
parties and (ii) an escrow agreement among Seller, Buyer and Land America
Commercial Services (“Escrow”), the consent of which appears at the end hereof.

Seller and Buyer hereby agree as follows:

Section 1—Definitions. The following terms shall have the following definitions
in this Contract:

1.1 Business Day(s). Any day other than a Saturday, Sunday, or legal holiday
recognized in California.

1.2 Closing. The time and date when the Deed conveying fee title to the Real
Property is recorded in the San Diego County Recorder’s Office and payments and
deliveries required by the terms of this Contract are made to Seller.

1.3 Closing Date. The date that is the later of (2) the date that is 81 days
after the waiver or satisfaction of the Special Conditions in Sections 5.1.1 and
5.1.2 below or (2) the date that is 60 days following waiver or satisfaction of
the Special Conditions in Section 5.2.1 below.

1.4 Deed. The grant deed to be used to convey title to the Real Property to
Buyer. Such deed shall be in form and content as Exhibit 3 attached hereto.

1.5 Due Diligence Documents. The documents listed in Exhibit 2 attached hereto.

1.6 Due Diligence Period. The period commencing on the Effective Date and
continuing through the date that is 40 days following the Effective Date.

1.7 Effective Date. The date specified above.

1.8 Escrow. LandAmerica Commercial Services.

1.9 Improvements. All buildings and other permanent improvements located on the
Land, including the building comprising approximately 144,000 square feet of
rentable floor area and commonly known as 14040 Danielson Street, Poway,
California 92066.

1.10 Intangible Property. All intangible property to the extent owned by Seller
in connection with the Real Property and the Personal Property, including, but
not limited to, all leases, contract rights and agreements.

 

1



--------------------------------------------------------------------------------

1.11 Land. That certain fee simple parcel of land located in Poway, California,
more particularly described in Exhibit 1 attached hereto.

1.12 Permitted Encumbrances. The encumbrances to title to the Real Property, as
approved by Buyer and as provided below; however, the Permitted Encumbrances
shall not include any deeds of trust, mortgages, judgment liens, mechanic’s
liens, income tax liens, or other similar liens securing monetary obligations
(excluding nondeliquent real property taxes and assessments), all of which shall
be paid and/or otherwise discharged by Seller prior to or concurrently with the
Closing.

1.13 Personal Property. Floor coverings, window coverings, plumbing, electrical
and HVAC systems and similar items of tangible personal property to the extent
owned by Seller and that are affixed to, installed in, or used in connection
with the Improvements. The Personal Property includes the items listed on
Exhibit 10 attached hereto and does not include warehouse rack systems, tables,
chairs, cubicles, computers, servers, photocopiers, telephone system (except
wiring related thereto), plants, artwork or similar items of office furniture or
equipment.

1.14 Property. The Real Property, the Personal Property, and the Intangible
Property.

1.15 Purchase Price. The sum of $25,295,000.00, the purchase price of the
Property payable as set forth in Section 3 of this Contract. The Purchase Price
shall be allocated as follows:

 

Real Property

   $ 25,295,000.00

Personal Property

   $ 0.00

Intangible Property

   $ 0.00       

Total Purchase Price

   $ 25,295,000.00       

1.16 Real Property. The Land and the Improvements.

1.17 Title Company. LandAmerica Title Company, Helen G. Wilson, title officer.

1.18 Title Policy. The title policy shall be a California Land Title Association
(“CLTA”) owner’s standard coverage policy of title insurance (the “Title
Policy), or an irrevocable commitment to issue the same, with liability in the
amount of the Purchase Price issued by Title Company, insuring that fee title to
the Real Property vests in Buyer subject only to the Permitted Encumbrances (as
defined herein) and such other items described in Section 6.1.3 hereof; however,
Buyer may elect that the Title Policy will be an ALTA owner’s extended coverage
policy of title insurance provided that in such case (1) payment of the
additional premium and (2) compliance with all of Title Company’s additional
requirements will be at Buyer’s sole expense.

Section 2—Sale and Purchase of Property. Seller hereby agrees to sell the
Property to Buyer and Buyer hereby agrees to purchase the Property from Seller
at the price and on the terms, covenants, and conditions set forth in this
Contract.

 

2



--------------------------------------------------------------------------------

Section 3—Payment of Purchase Price. Buyer shall pay to Seller the Purchase
Price as follows:

3.1 Initial Deposit. Within two Business Days following the Effective Date,
Buyer shall deposit with Escrow the sum of $100,000.00 (“the Initial Deposit”).
Any interest thereon shall accrue to Buyer.

3.2 Interim Deposit. Within one Business Day following Buyer’s waiver or
satisfaction of the Special Conditions in Sections 5.1.1 and 5.1.2 below, Buyer
shall deposit the additional sum of $300,000.00 (“the Interim Deposit”). Any
interest thereon shall accrue to Buyer.

3.3 Balance of Purchase Price. The balance of the Purchase Price shall be paid
in cash at the Closing. A summary of the means of payment of the Purchase Price
is as follows:

 

Initial Deposit

   $ 100,000.00

Interim Deposit

     300,000.00

Balance at Closing

     24,895,000.00       

Total Purchase Price

   $ 25,295,000.00       

3.4 Additional Provisions re Deposits. Seller and Buyer further agree as
follows:

3.4.1 Disposition upon Closing. If the Closing occurs as provided herein, then
the Initial Deposit and Interim Deposit with any interest thereon shall be
applied to the Purchase Price.

3.4.2 Termination—Buyer’s Breach. If this Contract is terminated solely as a
consequence of a material default by Buyer, then the Initial Deposit and the
Interim Deposit shall constitute liquidated damages, as provided below.

3.4.3 Termination—Other. If this Contract is terminated for any cause other than
solely due to a material default by Buyer (e.g., Buyer’s timely disapproval of
due diligence, Seller’s breach, condemnation, etc.), the Initial Deposit and
Interim Deposit, if any, shall be refunded in full to Buyer.

3.4.4 Release to Seller. Within one Business Day following Escrow’s receipt of
written notice of Seller’s waiver or satisfaction of the Special Conditions in
Section 5.2 below, Escrow shall release the Initial Deposit and Interim Deposit
to Seller or to Seller’s exchange intermediary, as Seller may direct in writing.

Section 4—Escrow. Escrow shall act as escrow under this Contract. An executed
copy of this Contract shall be delivered to Escrow by both parties within two
Business Days following the date both parties sign this Contract, and the
parties hereby instruct Escrow to act in accordance with the terms of this
Contract. Buyer and Seller shall execute such further escrow instructions as may
be required by Escrow to consummate the transactions contemplated by this
Contract, but in the event of any conflict between the provisions of such escrow
instructions and this Contract, the provisions of this Contract shall control.

 

3



--------------------------------------------------------------------------------

4.1 Buyer’s Deliveries. Buyer shall make the following deliveries to Escrow:

4.1.1 Initial Deposit. Within two Business Days following the Effective Date,
Buyer shall deliver to Escrow the $100,000.00 Initial Deposit.

4.1.2 Interim Deposit. Within one Business Day following waiver or satisfaction
of Buyer’s Special Conditions in Sections 5.1.1 and 5.1.2 below, Buyer shall
deliver to Escrow the $300,000.00 Interim Deposit.

4.1.3 Balance Purchase Price and Closing Costs. No later than 10:00 a.m. of the
Closing Date, Buyer shall deliver to Escrow immediately available funds in an
amount equal to the sum of (1) the balance of the Purchase Price and (2) Buyer’s
costs, fees and prorations. Buyer’s obligation under this paragraph to deliver
funds is subject to Buyer’s receipt of telephonic or other notification by
Escrow that, except for the delivery of such funds, the Closing is ready to
occur.

4.1.4 Lease. No later than 3:00 p.m. of the last regular Business Day before the
Closing Date, Buyer shall deliver to Escrow a lease (“the Lease”) in form and of
content as Exhibit 4 attached hereto bearing the signature of a duly authorized
officer of Buyer, as lessor.

4.1.5 Closing Statement. No later than 3:00 p.m. on the last regular Business
Day before the Closing Date, an executed settlement statement reflecting the
prorations and adjustments required hereunder.

4.2 Seller’s Deliveries. Seller shall make the following deliveries:

4.2.1 Deliveries to Escrow. No later than 3:00 p.m. of the last regular Business
Day before the Closing Date, Seller shall deliver to Escrow:

4.2.1.1 The Seller’s Grant Deed. The Deed conveying the Real Property to Buyer,
signed and acknowledged by Seller and such person(s) as Title Company requires
to issue the Title Policy.

4.2.1.2. Assignment Documents. The following documents bearing Seller’s
signature: (1)Bill of Sale in form and of content as Exhibit 5 and (2) a General
Assignment in form and of content as Exhibit 6.

4.2.1.3 Discharge of Encumbrances, Seller’s Charges. If the funds deposited with
Escrow by Buyer are insufficient to (1) discharge all encumbrances other than
the Permitted Encumbrances and (2) pay the charges to Seller’s prorations, fees
and costs, Seller shall deliver to Escrow sufficient funds and instruments to
discharge and pay such encumbrances and charges.

 

4



--------------------------------------------------------------------------------

4.2.1.4 Affidavit of Non-Foreign Status. Declarations bearing Seller’s signature
pursuant to (1) Internal Revenue Code section 1445, confirming that Seller is
not a foreign person and (2) California Revenue and Taxation Code section 18662,
confirming whether this transaction is subject to California at-source
withholding. The declaration under Internal Revenue Code section 1445 shall be
substantially in form and of content as Exhibit 7 attached hereto. If this
transaction is subject to withholding under Internal Revenue Code section 1445,
California Revenue and Taxation Code section 18662, or other applicable law
requiring at-source withholding with respect to the Purchase Price payable to
Seller, Seller authorizes Escrow to comply with such laws and withhold from
Seller the portion of the Purchase Price required to be withheld to comply with
such laws. If the cash proceeds otherwise payable to Seller at the Closing are
insufficient to satisfy the amount required to be withheld, then, on or before
3:00 p.m. on the Business Day preceding the Closing Date, Seller shall deposit
with Escrow immediately available funds in an amount such that, with the other
cash funds payable to Seller at the Closing, Escrow shall have sufficient funds
to satisfy the withholding requirement.

4.2.1.5 Reconfirmation of Representations. A written statement signed by Seller
that confirms that, during the period from the Effective Date to the Closing
Date, nothing has occurred (and Seller has not become aware of any facts) that,
to Seller’s actual knowledge, causes any of the Seller’s representations and
warranties contained in this Contract to be materially untrue and that, to
Seller’s actual knowledge, all of the representations and warranties contained
in this Contract remain true and are reconfirmed as of the Closing; however,
Seller’s written statement may except any occurrences or facts as to which
Seller has, prior to the Closing, delivered to Buyer written notice and, as
provided below, Buyer has, nevertheless, elected to proceed with the Closing.
The written statement shall be substantially in form and content as Exhibit 8
attached hereto.

4.2.1.6 Lease. A counterpart of the Lease bearing the signature of a duly
authorized officer of Seller, as lessee.

4.2.1.7 Closing Statement. An executed settlement statement reflecting the
prorations and adjustments required hereunder.

4.2.2 Deliveries Outside of Escrow. On or before the Effective Date, Seller
shall deliver to Buyer or Buyer’s agent the Due Diligence Documents.

Section 5—Special Conditions Precedent. Buyer’s and Seller’s obligations under
this Contract are subject to the following special conditions precedent (“the
Special Conditions”).

5.1 Buyer’s Special Conditions. Buyer’s obligations under this Contract
(including, without limitation, the obligation to deliver to Escrow the Purchase
Price) are subject to each of the following Special Conditions:

 

5



--------------------------------------------------------------------------------

5.1.1 Title Documents. On or before the Title Review Date, Buyer shall have
reviewed and approved a preliminary report issued by the Title Company
pertaining to the Real Property with a copy of all instruments described in the
preliminary report evidencing exceptions to title thereto (the preliminary
report, and copies of exceptions are referred to herein as the “Title Report”).
As used herein, the term “Title Review Date” shall mean the date that is the
later of (1) 30 days after Buyer’s receipt of the Title Report or (2) 10
Business Days before expiration of the Due Diligence Period. If, prior to the
Title Review Date, Buyer delivers to Seller written notice of Buyer’s
disapproval of any of the encumbrances disclosed by the Title Report, then,
within three Business Days following Seller’s receipt of such notice, Seller
shall provide to Buyer written notice of whether Seller shall eliminate such
disapproved encumbrance(s) prior to or concurrently with the Closing. If
Seller’s responding notice states that all encumbrances disapproved by Buyer
shall be eliminated prior to or concurrently with the Closing, then (1) the
condition under this paragraph shall be deemed satisfied and waived and
(2) Seller shall, as a condition to the Closing, cause the disapproved
encumbrance(s) to be eliminated. If Seller’s responding notice states that one
or more of the disapproved encumbrances shall not be eliminated prior to or
concurrently with the Closing, then, for a period of three Business Days
following Buyer’s receipt of Seller’s responding notice, Buyer may elect to
(1) waive the disapproval of the encumbrance(s) and accept the encumbrance(s) as
part of the Permitted Encumbrances or (2) terminate this Contract as provided in
Section 5.4 below. The exceptions to the Title Report approved or deemed
approved by Buyer shall constitute “Permitted Encumbrances” for all purposes of
this Contract. If Title Company subsequently issues a supplement to the Title
Report, Buyer shall have until the later of the Title Review Date or five
Business Days following Buyer’s receipt of the supplement to review and approve
or disapprove the matter disclosed in the supplement; however, if the supplement
is issued after expiration of the Due Diligence Period, Buyer’s disapproval of
the matter disclosed in the supplement shall not be unreasonably withheld. If
the matter disclosed in the supplement is not timely disapproved, then it shall
become one of the Permitted Encumbrances. If the matter disclosed in the
supplement is timely disapproved, then it shall be subject to the same procedure
described above for an item disclosed in the Title Report as to which Buyer has
delivered timely written notice of disapproval.

5.1.2 Buyer’s Feasibility. On or before expiration of the Due Diligence Period,
Buyer shall have reviewed and approved Buyer’s feasibility analysis of Buyer’s
proposed purchase and development of the Property, including Buyer’s review and
approval of the Due Diligence Documents, the physical condition of the Property,
feasibility of Buyer’s proposed development, and existing permits and approvals.
From and after the Effective Date, Buyer and its agents, employees, and
contractors shall be afforded reasonable access to the Property during normal
business hours upon reasonable notice to Seller for the purposes of (1) making
such investigations as Buyer deems prudent with respect to the physical
condition of the Property and (2) showing the Property to prospective tenants;
however, Seller may condition Buyer’s entry upon the Property upon Buyer’s
execution of a confidentiality agreement and nondisclosure agreement. Buyer
shall indemnify and hold harmless Seller and the Property from all claims,
liens, losses, damages, fines, and liabilities (including court costs and
attorney’s fees) arising from Buyer’s entry upon the Property.

5.1.3 Subordination, Nondisturbance and Attornment Agreement. On or before two
Business Days preceding the Closing Date, Buyer’s lender shall have received a
signed and notarized subordination, nondisturbance and attornment agreement
substantially in form as Exhibit 9 attached hereto, subject to such amendments
to form and/or content as may be requested by Buyer’s lender, acting reasonably,
and bearing the signature of a duly authorized officer of Seller.

 

6



--------------------------------------------------------------------------------

5.2 Seller’s Special Conditions. Seller’s obligations under this Contract are
subject to each of the following Special Conditions:

5.2.1 Board Approval. Within 21 days following Buyer’s satisfaction or waiver of
the Special Conditions in Sections 5.1.1 and 5.1.2 above, Seller’s board of
directors shall have approved all of the terms and conditions of this Contract.
In connection with Seller’s efforts to satisfy this Special Condition, Seller
may engage appraisers or other valuation professionals to issue reports
regarding the value of the Property. Buyer agrees that Buyer is conducting
Buyer’s own investigation regarding the value of the Property and Seller and
Seller’s agents are not obligated to disclose to Buyer any written or oral
conclusions provided by such appraisers or design professionals.

5.2.2 Subordination, Nondisturbance and Attornment Agreement. On or before two
Business Days preceding the Closing Date, Seller shall have received a
subordination, nondisturbance and attornment agreement substantially in form and
of content as Exhibit 9 attached hereto subject to such amendments to form
and/or content as may be requested by Buyer’s lender, acting reasonably, bearing
the signatures of duly authorized representatives of Buyer and Buyer’s lender.

5.3 Satisfaction/Waiver. Except as otherwise provided in Section 5.1.1, Buyer
may unilaterally waive any Special Condition in Section 5.1. Seller may
unilaterally waive any Special Condition in Section 5.2. Satisfaction or waiver
of a Special Condition shall be effective only if the same is (i) in writing,
(ii) signed by the waiving party, and (iii) delivered to Escrow.

5.4 Termination of this Contract. If any of the Special Conditions precedent in
Sections 5.1 and 5.2 above is not timely satisfied or waived within the time
periods provided above, either party may terminate this Contract by delivering
to Escrow and the other party a notice of termination; however, a notice of
termination will not be effective to terminate this Contract under the following
circumstances:

5.4.1 A notice of termination delivered by Seller will not be effective if the
notice of termination pertains to a failure by Buyer to waiver a Special
Condition in Section 5.1 and, within two Business Days following Buyer’s receipt
of the notice of termination, Buyer delivers to Escrow Buyer’s written waiver of
the condition.

5.4.2 A notice of termination delivered by Buyer will not be effective if the
notice of termination pertains to a failure by Seller to waiver the Special
Condition in Section 5.2 and, within two Business days following Seller’s
receipt of the notice of termination, Seller delivers to Escrow Seller’s written
waiver of the condition.

5.5 Termination of This Contract. If this Contract is terminated as provided in
the preceding section, then (1) Escrow shall return to Buyer the Initial Deposit
and Interim Deposit, if any, and any interest accrued thereon, (2) Buyer shall
return to Seller the Due Diligence Documents, (3) all costs incurred by each
party shall be borne by such party, (4) all costs incurred by Escrow shall be
borne by the party responsible for such costs as provided herein, and
(5) thereafter, no party shall have any further rights or obligations under this
Contract other than Buyer’s indemnity obligation in Section 5.1.2 above.

 

7



--------------------------------------------------------------------------------

Section 6—The Closing. The parties further agree:

6.1 Conditions to Closing. Escrow shall accomplish the Closing on the Closing
Date by (i) filing for record the Deed (and such other documents as may be
necessary to procure the Title Policy) and (ii) delivering funds and documents
to the parties when each of the following conditions has been satisfied:

6.1.1 Deliveries. All funds and documents required to be delivered to Escrow
have been delivered to Escrow.

6.1.2 Special Conditions. Each of the special conditions set forth in Sections
5.1 and 5.2 above has been, or upon Closing shall be, satisfied or waived in the
manner specified herein.

6.1.3 The Title Policy. Escrow can procure from Title Company the Title Policy
with liability in the amount of the Purchase Price, insuring that fee title to
the Real Property vests in Buyer subject only to:

6.1.3.1 General and special real estate taxes and assessments that are, as of
the Closing, not delinquent.

6.1.3.2 Supplemental taxes, if any, pursuant to California Revenue and Taxation
Code section 75, et seq., that are assessed and pertain to the period of time
after the Closing.

6.1.3.3 The Permitted Encumbrances.

6.1.3.4 The Lease.

6.1.3.5 Any encumbrance voluntarily imposed by Buyer.

6.2 Delayed Closing. If Escrow cannot accomplish the Closing on or before the
Closing Date, Escrow shall, nevertheless, accomplish the Closing when all
conditions have been satisfied or waived unless, after the Closing Date and
prior to the Closing, Escrow receives a written notice to terminate this
Contract from a party who, at the time the notice is delivered, is not in
default under this Contract.

Section 7—Closing Costs, Prorations. Expenses in connection with the
transactions contemplated by this Contract shall be paid as follows:

7.1 Seller’s Costs. Seller shall pay for the following:

7.1.1 Customary seller’s recording and filing fees.

 

8



--------------------------------------------------------------------------------

7.1.2 The documentary transfer tax due on the conveyance and sale of the
Property to Buyer.

7.1.3 The portion of the cost of the Title Policy attributable to a CLTA owner’s
standard coverage policy of title insurance without endorsements.

7.1.4 The cost to obtain a natural hazards disclosure report (e.g., flood plain,
earthquake, etc.) from a reputable company selected by Seller.

7.1.5 One-half of Escrow’s fees.

7.1.6 Seller’s own attorney’s fees, including those incurred to prepare
documents customarily produced by or on behalf of Seller.

7.2 Buyer’s Costs. Buyer shall pay for the following:

7.2.1 Customary buyer’s recording and filing fees.

7.2.2 The portion of the cost of the Title Policy in excess of the cost to be
paid by Seller, as provided above.

7.2.3 One-half of Escrow’s fees.

7.2.4 Buyer’s own attorney’s fees, including those incurred to prepare documents
customarily produced by or on behalf of Buyer.

7.3 Prorations. Seller and Buyer (1) acknowledge that, after the Closing, Seller
will continue to occupy the Property under the terms of the Lease, which
obligates Seller to pay real property taxes, insurance and other operating
expenses pertaining to the Property and (2) agree that no prorations will be
made through escrow.

Section 8—Representations, Warranties, and Covenants. Buyer and Seller further
agree as follows:

8.1 Disclaimer of Warranties. Except as provided in Section 8.2 below, Buyer
acknowledges and agrees that Seller has not made, does not make, and
specifically negates and disclaims any representations, warranties, promises,
covenants, agreements or guaranties of any kind or character whatsoever, whether
express or implied, oral or written, past, present, or future, of, as to,
concerning, or with respect to the Property. Buyer further acknowledges and
agrees that any information made available to Buyer or provided or to be
provided by or on behalf of Seller with respect to the Property was obtained
from a variety of sources and that Seller has not made any independent
investigation or verification of such information and, except as provided in
Section 8.2, makes no representations as to the accuracy or completeness of such
information. Except as provided in Section 8.2, Seller is not liable or bound in
any manner by any oral or written statements, representations, or information
pertaining to the Property or to the operation thereof furnished by any real
estate broker, agent, employee, servant or other person. Buyer further
acknowledges and agrees that to the maximum extent permitted by law, the sale of
the Property, as provided for herein, is made on an as-is condition and basis
with all faults and that Seller has no obligation to make repairs, replacements
or improvements except as may otherwise be expressly stated herein or
subsequently expressly agreed between the parties. Without (1) negating the
effect of the preceding disclaimers and (2) imposing on Seller any duty of
disclosure in excess of any duly implied in law, Seller hereby discloses to
Buyer:

 

9



--------------------------------------------------------------------------------

8.1.1 Building Slope. The building that comprises part of the Improvements (“the
Building”) was constructed with a slope of 1/2 of 1%.

8.1.2 Floor Slab Condition. Seller has observed cracks in the first and second
floor slabs. As part of the Due Diligence Documents, Seller will provide to
Buyer copies of documents in Seller’s possession that relate to the cracks in
the first and second floor slabs.

8.2 Seller’s Representations and Warranties. Seller hereby represents and
warrants to Buyer as of the Effective Date:

8.2.1 Organization, Standing and Authority of Seller. Seller is a corporation
duly organized, validly existing, and in good standing under the laws of
Minnesota, is duly authorized to do business in and in good standing in
California, and has all requisite power and authority to own the property that
it now owns. Subject to satisfaction of the condition precedent in
Section 5.2.1, this Contract and all other documents executed by Seller and
delivered to Buyer prior to or at the Closing (i) have been, or will be when
delivered, duly authorized, executed and delivered by Seller, (ii) are binding
obligations of Seller, or (iii) do not violate the provisions of any agreement
to which Seller is party or which affects the Property.

8.2.2 Authority to Execute and Deliver this Contract. Subject to satisfaction of
the condition precedent in Section 5.2.1, Seller has all requisite power and
authority to execute this Contract and consummate the transactions contemplated
by this Contract.

8.2.3 Litigation. To the best of Seller’s actual knowledge, without a duty of
inquiry, no actions, suits or proceedings are pending or threatened against or
affecting Seller or the Property in any court at law or in equity or before or
by any governmental department, commission, board, bureau, agency or
instrumentality, an adverse decision in which might materially affect the
Property or Seller’s ability to perform Seller’s obligations under this
Contract.

8.2.4 No Violation of Restrictions. Seller has not received written notice of
any violation of any zoning or subdivision ordinances or regulations, building
codes, regulations, restrictive covenants or other restrictions to which the
Property is subject.

 

10



--------------------------------------------------------------------------------

8.2.5 Condemnation. To the best of Seller’s actual knowledge, without a duty of
inquiry, no condemnation of any portion of the Property is pending, threatened
or proposed.

8.2.6 Rights of Others. Seller has not granted to any other person any option or
right of first refusal that is still effective to acquire all or any portion of
the Property. Other than Seller’s interest, and the exceptions disclosed in the
Title Report, no other possessory interests of all or any portion of the
Property exist.

8.2.7 Payment of Cost for Labor and Materials. All sums payable by Seller by
reason of any labor or materials heretofore furnished with respect to the
Property have been, or in the ordinary course prior to Closing shall be, paid,
and Seller knows of no material dispute in connection with such sums so payable.

8.2.8 Hazardous Materials. To the best of Seller’s actual knowledge, without a
duty of inquiry and except as disclosed in the Due Diligence Documents, the
Property is not and has not been in violation of any federal, state, or local
law, ordinance or regulation promulgated thereunder relating to Hazardous
Materials on, under or about the Property. As used herein, the term “Hazardous
Materials” shall mean (a) “hazardous waste,” “extremely hazardous waste,” or
“restricted hazardous waste,” as defined in Chapter 6.5 of Division 20 (Section
25100, et seq.) of the California Health and Safety Code, as amended, or any
successor statute, (b) “hazardous substance,” as defined in the Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. section 9601,
et seq.), as amended, or any successor statute, (c) “hazardous material,” as
defined in the Hazardous Materials Transportation Act (49 U.S.C. section 1801,
et seq.), as amended, or any successor statute, (d) “hazardous waste,” “solid
waste,” “sludge,” “used oil,” “recycled oil,” “lubricating oil,” and “re-refined
oil,” as defined in the Resource Conservation and Recovery Act of 1976 (42
U.S.C. section 6901, et seq.), as amended, or any successor statute,
(e) “hazardous substance,” as defined in the Carpenter-Presley-Tanner Hazardous
Substance Account Act, Chapter 6.8 of Division 20 (Section 25300, et seq.) of
the California Health and Safety Code, as amended, or any successor statute,
(f) “hazardous substance,” as defined in Chapter 6.7 of Division 20 (Section
25280, et seq.) of the California Health and Safety Code, as amended, or any
successor statute, (g) “hazardous material,” “hazardous substance,” or
“hazardous waste,” as defined in Chapter 6.95 of Division 20 (Section 25501, et
seq.) of the California Health and Safety Code, as amended, or any successor
statute, (h) “hazardous substance,” as defined in Clean Water Act (33 U.S.C.
section 1251, et seq.), as amended, or any successor statute, (i) asbestos or
products containing asbestos or (j) any substances, materials or wastes listed
in (1) the United States Department of Transportation Hazardous Materials Table
(49 C.F.R. section 172.101), as amended, (2) the Environmental Protection Agency
List (40 C.F.R. Part 302), as amended, (3) the list published in Title 26 of the
California Administrative Code, as amended, or (4) any other list published by
any federal or state governmental entity now or in the future.

8.2.9 Creditors. Seller has not (i) made a general assignment for the benefit of
creditors, (ii) filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by Seller’s creditors, (iii) suffered the
appointment of a receiver to take possession of all, or substantially all, of
Seller’s assets, (iv) suffered attachment or other judicial seizure of all, or
substantially all, of Seller’s assets, or (v) admitted in writing Seller’s
inability to pay Seller’s debts as they become due.

 

11



--------------------------------------------------------------------------------

8.2.10 Seller Not a Foreign Person. Seller is not a foreign person within the
meaning of Section 1445(f)(3) of the Internal Revenue Code of 1954, as amended,
and Seller shall furnish to Buyer, prior to Closing, an affidavit confirming the
same.

8.2.11 Due Diligence Documents. To the best of Seller’s actual knowledge, the
Due Diligence Documents delivered by Seller to Buyer are complete copies of the
originals of such documents. To the extent the Due Diligence Documents include
documents created by Seller, Seller further represents that, to the best of
Seller’s actual knowledge, the documents created by Seller are substantively
accurate in all material respects. After having completed a reasonable inquiry,
Seller represents that to Seller’s actual knowledge, (1) Seller has delivered or
is prepared to deliver to Buyer all (i) reports and surveys pertaining to the
physical condition of the Real Property in Seller’s possession and (ii) plans
pertaining to the Improvements in Seller’s possession and (2) Seller is unaware
of any reports or surveys pertaining to the physical condition of the Real
Property that are not included with the Due Diligence Documents delivered or to
be delivered by Seller to Buyer. As used in the preceding sentence, “to Seller’s
actual knowledge” means the actual knowledge of Corbet Lancaster, who is
Seller’s employee that has been most involved in the process of identifying and
collecting the Due Diligence Documents; however, such employee shall not have
any personal liability for Seller’s obligations under this Contract.

8.2.12 Permits. To the best of Seller’s actual knowledge, without any duty of
inquiry, all of the Improvements were constructed pursuant to validly issued
building permits (i.e., there are no Improvements for which there was not a
building permit issued to the extent that a building permit was required);
however, except as may otherwise be provided in Section 8.2, Seller makes no
representation regarding (1) whether the Improvements were constructed in
compliance with such permits or applicable building codes or (2) whether the
Improvements presently comply with applicable building codes.

8.2.13 Personal Property. Seller has, or at Closing will have, good and
marketable title to the Personal Property free and clear of all conditional
bills of sale, chattel mortgages, security agreements or financing statements or
other liens and security interests or claims of any kind.

8.2.14 Tax Appeals. Seller has not filed any notice of protest or appeal against
or commenced proceedings to recover, real property tax assessments against the
Property or any portion thereof.

8.2.15 Insurance. Seller has not received written notice from carrier of any
insurance covering the Property or is not otherwise aware of any condition that,
if not corrected, would result in termination of such insurance or a material
increase in the premium thereof.

8.2.16 Off-Site Improvements. Seller has not failed to provide, construct or
complete any onsite or offsite parking or public improvements required, pursuant
to any permit or written agreement binding upon Seller or the Property, for the
current use and operation of the Property.

 

12



--------------------------------------------------------------------------------

8.2.17 Title Exceptions. To Seller’s actual knowledge, without a duty of
inquiry, the Property is not subject to any encumbrances that are not described
in the Title Report.

8.2.18 Survival of Covenants, Representations and Warranties. Subject to the
limitation below, all of the covenants, representations and warranties of Seller
set forth in Section 8.2 shall survive the Closing and the delivery of the Deed.
In the event that after the Effective Date and prior to the Closing (1) Buyer
discovers any material misrepresentation of Seller or any material breach of
Seller’s representations or warranties hereunder (excluding any
misrepresentation amounting to fraud) or (2) a change in circumstances occurs
that causes one or more of Seller’s representations above to be materially
untrue, then, for a period of 10 days following the discovery, Buyer shall have
the right, as Buyer’s sole remedy, to terminate this Contract, and, if Buyer
elects to terminate this Contract, the following shall apply:

(i) Buyer shall be entitled to a return of the Initial Deposit and Interim
Deposit, if any, and any interest thereon.

(ii) All title and escrow charges shall be paid by Seller.

(iii) If Buyer elects to terminate based upon subclause (1) above (i.e., a
material misrepresentation or material breach of Seller’s representations or
warranties), then Buyer may recover from Seller all reasonable costs incurred by
Buyer during the course of Buyer’s review and investigation of the Property,
provided that Seller’s liability for such costs shall not exceed $40,000.00.

If, notwithstanding Buyer’s discovery of a misrepresentation of Seller or a
change of circumstances, Buyer elects to affirm this Contract and proceed with
the Closing, such election shall, upon the Closing, constitute a waiver by Buyer
of any and all claims relating to such misrepresentation of Seller or change of
circumstances.

If, after the Closing, Buyer discovers a breach of any representation or
warranty in Section 8.2, then any action by Buyer for breach of such
representation or warranty under Section 8.2 must be commenced within one year
after the Closing.

8.3 Covenants of Seller. Seller hereby covenants and agrees with Buyer that,
pending the Closing or termination of this Contract:

8.3.1 No Granting of Interest in Property. Seller shall not grant to or purport
to create any interest in the Property to any third party or any entity holding
title to the Property without the prior written approval of Buyer.

8.3.2 Maintenance of Insurance. Seller shall maintain fire, extended coverage
and public liability insurance covering the Property.

 

13



--------------------------------------------------------------------------------

8.3.3 Access to Books and Records. Upon reasonable notice, Buyer shall be
afforded access during normal business hours to all books and records in
Seller’s custody or control that relate to the Property, including all
specifications and as-built drawings, all building permits, certificates of
occupancy, soil reports, engineers’ reports and studies and similar information
relating to the Property or its management, operation, maintenance, or use, and
all warranties and operating manuals that Seller may have from vendors,
contractors, or servicing agents with respect to the physical condition of the
Property or any portion thereof or the equipment located thereon; however,
Seller may condition Buyer’s access to such books and records upon Buyer’s
execution of a confidentiality and nondisturbance agreement.

8.3.4 Operation of Property. Seller shall continue to operate the Property in
the same manner as prior to the execution of this Contract.

8.4 Waiver and Release. Buyer and anyone claiming by, through, or under Buyer,
hereby fully and irrevocably release Seller, Seller’s agents, employees, and
affiliates, and their respective employees, agents, representatives, successors
and assigns, from any and all claims that Buyer may now have or hereafter
acquire for any action, cause of action, cost, damage, demand, expense
(including, without limitation, attorney’s fees and expenses), fine, judgment,
liability, lien, loss, or penalty, whether foreseen or unforeseen, direct or
indirect, arising from or related to the condition of the Property, including,
without limitation, the presence of hazardous substances (collectively,
“Released Claims”); however, the Released Claims do not include any claims
related to a breach by Seller of any of Seller’s covenants, representations or
warranties expressly stated in this Contract. Buyer further acknowledges and
agrees that this release shall be given full force and effect according to each
of its express terms and provisions, including, but not limited to, those
relating to unknown and suspected claims, damages, and causes of action. This
waiver shall be deemed given at the Closing. Buyer hereby acknowledges that
Buyer has read and is familiar with the provisions of California Civil Code
section 1542 (“Section 1542”), which is set forth below:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

By initialing below, Buyer hereby waives the provisions of Section 1542 solely
in connection with the matters that are the subject of the foregoing waivers and
releases:

             Buyer’s Initials

Section 9—Possession. After the Closing, Seller shall remain in possession of
the Property pursuant to the terms of the Lease.

Section 10—Casualty Loss; Condemnation. If, before the Closing, the Property, or
any part thereof, shall be damaged by fire, flooding, vandalism, windstorm,
explosion or other casualty (collectively “Casualty”) or if condemnation
proceedings are commenced (or threatened to be commenced) against the Property,
the following provisions shall apply:

 

14



--------------------------------------------------------------------------------

10.1 Casualty. If the Property suffers a Casualty and the reasonably estimated
cost of repairing damage caused by the Casualty shall equal or exceed
$200,000.00 (“the Upset Loss Amount”), Buyer may terminate this Contract by
delivery of written notice to Seller within 21 days following written
notification to Buyer of the Casualty and Buyer shall be entitled to a return of
deposits as provided in Section 3 above. If the Property shall suffer a
Casualty, but only to such an extent that the reasonably estimated cost of
repairing such damage shall be less than the Upset Loss Amount, then (1) Seller
shall, at its sole expense, promptly proceed to repair the Property to
substantially the same condition that existed prior to the Casualty, (2) neither
Seller nor Buyer shall be entitled to terminate this Contract by reason of such
Casualty, and (3) at Buyer’s option either (i) the Closing Date shall be
extended for a period equal to the lesser of (a) 60 days or (b) the time
reasonably required to effect such repairs or (ii) the Closing shall occur
without delay and Seller shall complete the repairs following the Closing.

10.2 Seller’s Election to Terminate or Restore Property. If (1) a Casualty
occurs resulting in reasonable repair costs exceeding the Upset Loss Amount and
(2) this Contract is not so terminated by Buyer as provided in the preceding
paragraph, then Seller shall either:

10.2.1 By written notice to Buyer within 14 days following the last date on
which Buyer could have so terminated this Contract, elect not to restore the
Property. If Seller elects not to restore the Property, then Buyer shall have
the right either to (1) terminate this Contract by written notice to Seller
within 10 days following Buyer’s receipt of such notice from Seller, as provided
for above, whereupon Buyer shall be entitled to a return of deposits as provided
in Section 3 above, or (2) consummate the acquisition of the Property in
accordance with this Contract and (i) all rights to insurance proceeds otherwise
payable to Seller on account of such Casualty shall be assigned to Buyer at
Closing, (ii) Seller shall pay a portion of the cost to repair the damage caused
by the casualty equal to the lesser of the Upset Loss Amount or the uninsured
portion of the cost of repair (including any deductible amount required to be
paid under any applicable casualty insurance policy), and (iii) pending Closing,
Seller shall not adjust or settle such matters with the insurance carriers
without the consent of Buyer.

10.2.2 Promptly proceed to repair the Property to substantially the same
condition that existed prior to the Casualty, at Seller’s sole expense. If
Seller elects to restore the Property, then Buyer shall have either of the
following options: (1) the Closing Date shall be extended for a period equal to
the lesser of (i) 60 days or (ii) the time reasonably required to effect such
repairs or (2) the Closing shall occur without delay, and Seller shall complete
the repairs following the Closing.

10.3 Condemnation. In the event of commencement of a condemnation proceeding,
this Contract may be terminated by Buyer if such condemnation may adversely
affect the use of, or access to, the Property. Buyer’s option to terminate this
Contract as a consequence of condemnation must be exercised by delivery of
written notice within 10 Business Days following the date Buyer first receives
notice of the condemnation. If Buyer timely terminates this Contract by reason
of condemnation, Buyer shall receive a refund of all deposits made by

 

15



--------------------------------------------------------------------------------

Buyer pursuant to this Contract. If Buyer does not terminate this Contract,
Buyer and Seller shall complete the Closing in accordance with this Contract,
all rights to condemnation proceeds otherwise payable to Seller on account of
such condemnation shall be assigned to Buyer at Closing, and, pending Closing,
Seller shall not settle such matters with the condemnor without the consent of
Buyer.

Section 11—Remedies for Default.

11.1 Seller’s Default. If Seller defaults in the performance of Seller’s
covenants, representations, or warranties under this Contract, then, subject to
the limitations in Section 8.2.18, Buyer shall be entitled to assert against
Seller all available legal remedies.

11.2 Buyer’s Default. IF BUYER FAILS TO COMPLETE THE PURCHASE OF THE PROPERTY
AND SUCH FAILURE IS DUE SOLELY TO A MATERIAL DEFAULT OF THE BUYER, SELLER SHALL
BE RELEASED FROM SELLER’S OBLIGATIONS TO SELL THE PROPERTY TO BUYER, AND BUYER
AND SELLER AGREE THAT THE AMOUNT OF $400,000.00 SHALL CONSTITUTE LIQUIDATED
DAMAGES TO SELLER FOR ANY SUCH BREACH BY BUYER. BUYER AND SELLER AGREE THAT SAID
AMOUNT IS A REASONABLE AMOUNT FOR LIQUIDATED DAMAGES FOR SUCH A BREACH UNDER THE
CIRCUMSTANCES EXISTING AT THE TIME THIS CONTRACT IS ENTERED INTO AND CONSTITUTES
A REASONABLE ESTIMATE OF THE DAMAGES TO SELLER PURSUANT TO CALIFORNIA CIVIL CODE
SECTION 1671, ET SEQ. BUYER AND SELLER AGREE THAT PREDICTING WHAT MONETARY
DAMAGES SELLER WOULD SUFFER IN SUCH AN EVENT IS IMPOSSIBLE OR IMPRACTICAL.
FORTHWITH UPON ANY SUCH BREACH BY BUYER, BUYER SHALL EITHER (1) PAY SUCH SUM TO
SELLER OR (2) INSTRUCT ESCROW TO DELIVER SUCH SUM TO SELLER FROM ANY DEPOSITS
DELIVERED TO ESCROW BY BUYER; HOWEVER, IF ESCROW HAS PREVIOUSLY RELEASED ANY
DEPOSITS TO SELLER, THE AMOUNT RELEASED TO SELLER SHALL BE RETAINED BY SELLER
AND CREDITED AGAINST THE AMOUNT OF LIQUIDATED DAMAGES OWED BY BUYER. IN
CONSIDERATION OF THE PAYMENT OF LIQUIDATED DAMAGES, SELLER HEREBY WAIVES ALL
OTHER CLAIMS FOR DAMAGES OR RELIEF AT LAW OR IN EQUITY, INCLUDING ANY RIGHT TO
SPECIFIC PERFORMANCE PURSUANT TO CALIFORNIA CIVIL CODE SECTIONS 1680 OR 3389.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS PARAGRAPH, IF BUYER
BRINGS AN ACTION (“BUYER’S ACTION”) AGAINST SELLER FOR AN ALLEGED BREACH OR
DEFAULT BY SELLER OF SELLER’S OBLIGATIONS UNDER THIS CONTRACT, AND, IN
CONNECTION WITH BUYER’S ACTION, BUYER RECORDS A LIS PENDENS, SELLER SHALL NOT BE
RESTRICTED BY THE PROVISIONS OF THIS PARAGRAPH FROM SEEKING EXPUNGEMENT OR
RELIEF FROM THAT LIS PENDENS AND RECOVERING DAMAGES, COSTS, OR EXPENSES
(INCLUDING ATTORNEY’S FEES) TO WHICH SELLER IS OTHERWISE ENTITLED UNDER
APPLICABLE LAW (INCLUDING RECOVERY AGAINST ANY UNDERTAKING GIVEN BY BUYER
PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 405.34), AND THE AMOUNT
OF ANY SUCH DAMAGES AWARDED TO SELLER SHALL BE IN ADDITION TO THE LIQUIDATED
DAMAGES SET FORTH HEREIN.

 

  Initials of Seller    Initials of Buyer    

 

  

illegible

 

 

16



--------------------------------------------------------------------------------

Section 12—Miscellaneous Provisions.

12.1 Time Is of the Essence. Time is hereby expressly declared to be of the
essence of this Contract,

12.2 No Waiver. Any failure to insist upon strict performance of any of the
terms and provisions of this Contract shall not constitute or be deemed to be a
waiver of any such term or provision or constitute an amendment or waiver of any
such term or provision by course of performance, and each party, notwithstanding
any failure to insist upon strict performance, shall have the right thereafter
to insist upon the strict performance of any and all of the terms and provisions
of this Contract.

12.3 Survival of Terms. All of the agreements, representations, warranties and
obligations of the parties set forth in this Contract shall survive the Closing
and the conveyance of the Property to Buyer and shall continue thereafter to be
binding upon and inure to the benefit of the parties hereto and their respective
permitted successors and permitted assigns; however, the period of time during
which Buyer may initiate an action for breach of Seller’s representations and
warranties in Section 8.2 is subject to the limitations in Section 8.2.18.

12.4 Brokerage. Seller and Buyer represent that, with the exception of Burnham
Real Estate, which represents Seller and Buyer, no brokers are involved in the
transaction described in this Contract and that no brokerage commissions or
finder’s fees are or shall be payable hereunder. If any claim is made by any
third party for the payment of any commission or fee, then the party whose acts
gave rise (or are alleged to have given rise) to such claim shall indemnify,
defend and save harmless the other party for the full amount of such claim and
all other claims, demands, actions, losses, damages, liabilities, costs and
expenses (including reasonable attorney’s fees) filed against or incurred by
such other party as a result of such claim. If Buyer timely and fully performs
Buyer’s obligations and the Closing occurs as provided in this Contract, then,
at the Closing, Seller shall pay to Burnham Real Estate a commission pursuant to
a separate written agreement.

12.5 California Law/Venue. This Contract shall be governed by and construed
under the laws of California. Any action commenced to enforce or interpret this
Contract shall be filed in San Diego County only.

12.6 Attorneys’ Fees. In the event an action is commenced by either party to
enforce or interpret this Contract, then the prevailing party shall be entitled
to recover from the other party reasonable attorney’s fees in addition to any
other relief that may be awarded in such action,

12.7 Interpretation of Contract. The parties acknowledge that both parties have
caused this Contract to be reviewed and approved by legal counsel of their own
choice.

12.8 Sole Contract. This is the sole and only agreement between the parties. Any
and all prior oral or written representations, correspondence, letters of intent
and agreements are merged into and superseded by this Contract and shall be of
no force or effect. Any modifications of this Contract must be in writing and
signed by the parties hereto.

 

17



--------------------------------------------------------------------------------

12.9 Tax-Deferred Exchange. Either party may desire to effect a tax-deferred
exchange under Internal Revenue Code section 1031 in connection with the sale or
purchase of the Property. In connection therewith, each party agrees to execute
such documents as are reasonably necessary or appropriate and to otherwise
cooperate with the other to effectuate such exchange, provided the party
effecting the exchange shall afford the other party and its representatives a
reasonable opportunity to review such documents prior to Closing. Each party
hereby indemnifies and holds free and harmless the other from any liability
(including, but not limited to, the tax ramification to the party effecting the
exchange) arising by reason of performing the acts required hereby to effectuate
such exchange, except insofar as any such liability is attributable to the
failure of the other party to perform as required hereunder. Neither party shall
take title to or otherwise assume any liability with respect to the property to
be exchanged with the Property.

12.10 Partial Invalidity. If any provision hereof is held invalid or not
enforceable to its fullest extent, such provision shall be enforced to the
extent permitted by law, and the validity of the remaining provisions hereof
shall not be affected thereby.

12.11 Nominee/Assignee of Buyer. At any time prior to three Business Days
preceding the Closing Date, Buyer shall have the right to assign all of Buyer’s
right, title, and interest under this Contract to any entity or entities,
whereupon such assignee or assignees shall succeed to all of the rights and
obligations of Buyer hereunder; however, Seller shall not be required to bear
any additional cost and expense or incur any additional liability or obligation
or otherwise suffer any adverse effect as a consequence of such assignment in
excess of the costs, expenses, liabilities, obligations and other effects that
would have been applicable if the Property were acquired by Buyer. Such
assignment shall not relieve Buyer of any obligations under this Contract. On or
before the date that is three Business Days before the Closing Date, Buyer shall
deliver to Seller a copy of the written assignment.

12.12 Exhibits. All exhibits to this Contract are incorporated herein by
reference.

12.13 Notices. All notices, requests, demands or documents that are required or
permitted to be given or served hereunder shall be in writing and delivered by
(1) personal delivery, (2) Federal Express (or other similar overnight delivery
service furnishing proof of delivery), (3) registered or certified mail, postage
prepaid, or (4) facsimile, addressed as follows:

 

to Seller at:    David Pendarvis    ResMed Corp.    14040 Danielson Street   
Poway, California 92064    Telephone:    858-746-2568    Facsimile:   
858-746-2830    E-mail:    DavidP@ResMed.com

 

18



--------------------------------------------------------------------------------

with a copy to:

   F. Sigmund Luther, Esq.    401 West A Street, Suite 1625    San Diego,
California 92101-7989    Telephone:    619-239-0755    Facsimile:   
619-239-0541    E-mail:    sigluther@aol.com

to Buyer at:

   Bob Emri    Emri Group    Suite 130 - 889 Harbourside Drive    North
Vancouver, BC, Canada V7P 3S1    Telephone:    (858) 764-4158    Facsimile:   
(604) 984-4488    E-mail:    bob@emrigroup.com

with a copy to:

   Ian Duke    Emri Group    Suite 130 - 889 Harbourside Drive    North
Vancouver, BC, Canada V7P 3S1    Telephone:    (604) 984-4600 (ext. 3)   
Facsimile:    (604) 984-4488    E-mail:    ian@emrigroup.com

Such addresses may be changed from time to time by the addressee by serving
notice as heretofore provided. Service of such notice or demand shall be deemed
complete on the date of actual delivery as shown by the addressee’s registry or
certification receipt or at the expiration of the third day after the date of
mailing (whether or not actually received by the addressee), whichever is
earlier in time. If notice is sent by facsimile transmission, delivery of the
notice shall be deemed complete upon receipt by the receiving party’s facsimile
machine, provided that the sending party shall retain a printout from the
sending machine confirming that the notice was sent.

12.14 Headings of Sections. The headings of sections and subsections herein are
inserted only for convenience and reference and shall in no way define, limit or
describe the scope or intent of any provision of this Contract.

12.15 Date of Performance. If the date of performance of any obligation or the
expiration of any time period provided herein should fall on a day other than a
Business Day, then said obligation shall be due and owing and said time period
shall expire on the first Business Day thereafter. Except as may otherwise be
set forth herein, any performance provided for herein shall be timely made if
completed not later than 5:00 p.m. on the day of performance. If a provision of
this Contract specifies a time of day by which an act shall be performed, such
time of day shall be determined by reference to Pacific Standard Time or Pacific
Daylight Time, as may then be applicable.

 

19



--------------------------------------------------------------------------------

12.16 ARBITRATION OF DISPUTES. If a dispute arises between Seller and Buyer
arising out of or relating to this Contract or the Property, such dispute shall
be determined and resolved by a single arbitrator appointed and acting pursuant
to Code of Civil Procedure section 180, et seq. The parties shall have the full
right of discovery allowed under Code of Civil Procedure section 1283.05, and
the arbitrator may, in the arbitrator’s discretion, allow additional discovery.
The fees charged by the arbitrator shall be paid equally by Seller and Buyer.
The venue for the arbitration shall be in San Diego County, California. Nothing
contained herein shall be construed to preclude a party from commencing an
action to obtain provisional remedies (e.g., injunction, recording lis pendens,
expungement of lis pendens, etc.); however, after granting the provisional
relief, the action shall be stayed pending completion of the arbitration
proceeding.

NOTICE: BY INITIALING IN THE SPACE BELOW, YOU ARE AGREEING TO HAVE ANY DISPUTE
ARISING OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION
DECIDED BY NEUTRAL ARBITRATION, AS PROVIDED BY CALIFORNIA LAW, AND YOU ARE
GIVING UP ANY RIGHTS YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A COURT
OR JURY TRIAL. BY INITIALING IN THE SPACE BELOW, YOU ARE GIVING UP YOUR JUDICIAL
RIGHTS TO DISCOVERY AND APPEAL, UNLESS THOSE RIGHTS ARE SPECIFICALLY INCLUDED IN
THE “ARBITRATION OF DISPUTES” PROVISION. IF YOU REFUSE TO SUBMIT TO ARBITRATION
AFTER AGREEING TO THIS PROVISION, YOU MAY BE COMPELLED TO ARBITRATE UNDER THE
AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE. YOUR AGREEMENT TO THIS
ARBITRATION PROVISION IS VOLUNTARY.

WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING
OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION TO
NEUTRAL ARBITRATION.

 

 

 

  

illegible

    Seller’s Initials    Buyer’s Initials  

In witness whereof, the parties hereto have executed this Contract as of the day
and year first above written.

 

Seller:

ResMed Corp.,

a Minnesota corporation

By  

 

Print Name  

 

Title  

 

 

20



--------------------------------------------------------------------------------

Buyer:

Emri Properties, Inc.,

a California corporation

By

 

/s/ Robert Emri

Print name

  Robert Emri

Title

  President

Escrow’s Acceptance

LandAmerica Commercial Services agrees to act as escrow agent with respect to
this Contract, subject to Buyer’s and Seller’s execution of LandAmerica
Commercial Services’ standard general instructions.

LandAmerica Commercial Services

 

By

 

 

Print name

 

 

Title

 

 

 

 

   Schedule of Exhibits Exhibit 1    Legal Description Exhibit 2    List of Due
Diligence Documents Exhibit 3    Grant Deed Exhibit 4    Lease Exhibit 5    Bill
of Sale Exhibit 6    General Assignment Exhibit 7    Declaration under Internal
Revenue Code section 1445 Exhibit 8    Reconfirmation of Representations
Exhibit 9    Subordination, Nondisturbance and Attornment Agreement Exhibit 10
   List of Personal Property

 

21



--------------------------------------------------------------------------------

Exhibit 1

Legal Description

LOTS 9 AND 10 OF CITY OF POWAY TRACT NO. 87-13 UNIT 2, PARKWAY BUSINESS CENTRE,
IN THE CITY OF POWAY, COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, ACCORDING TO MAP
THEREOF NO. 13410, FILED IN THE OFFICE OF THE COUNTY RECORDER OF SAN DIEGO
COUNTY, APRIL 8, 1997.

 

EXHIBIT 1, PAGE 1 of 1



--------------------------------------------------------------------------------

Exhibit 2

List of Due Diligence Documents

The Seller will deliver or cause to be delivered to the Buyer all of the
following, to the extent in the Seller’s possession or control:

 

  1. Real property tax bill for 2006-2007 fiscal year.

 

  2. Plans for Improvements.

 

  3. Phase 1 environmental report.

 

  4. Certificates of occupancy, and similar permits, licenses and approvals.

 

  5. Surveys, soils reports, engineering reports, grading plans, architectural
studies, topographical maps and similar documents or information pertaining to
the Property.

 

  6. Current utility bill and similar documents evidencing operating expenses
related to the Property.

 

EXHIBIT 2, PAGE 1 of 1



--------------------------------------------------------------------------------

Exhibits 3

Grant Deed

RECORDING REQUESTED BY:

WHEN RECORDED MAIL TO:

 

Assessor’s Parcel No.

 

 

 

Mail tax statements to:

 

 

 

 

 

 

 

Amount of Documentary Transfer Tax Shown on Attached Paper—Not For Public Record
Pursuant to Sections 11932 and 11933 of the California Revenue and Taxation
Code.

Grant Deed

FOR VALUABLE CONSIDERATION, the receipt of which is hereby acknowledged, ResMed
Corp., a Minnesota corporation, (“Grantor”), hereby grants to Emri Properties,
Inc., a California corporation all of that certain real property located in
Poway, San Diego County, California, and legally described in Exhibit A,
attached hereto and incorporated herein by this reference (the “Property”).

 

Dated:

 

 

ResMed Corp.,

a Minnesota corporation

By

 

 

Print Name

 

 

Title

 

 

 

EXHIBIT 3, PAGE 1 of 4



--------------------------------------------------------------------------------

Exhibit A

Legal Description of the Property

LOTS 9 AND 10 OF CITY OF POWAY TRACT NO. 87-13 UNIT 2, PARKWAY BUSINESS CENTRE,
IN THE CITY OF POWAY, COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, ACCORDING TO MAP
THEREOF NO. 13410, FILED IN THE OFFICE OF THE COUNTY RECORDER OF SAN DIEGO
COUNTY, APRIL 8, 1997.

 

EXHIBIT 3, PAGE 2 of 4



--------------------------------------------------------------------------------

State of California

County of San Diego

On                     , 2007, before me,                                 , a
notary public, personally appeared                                         ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her authorized capacity
and that by his/her signature on the instrument the person or the entity upon
behalf of which the person acted executed the instrument.

Witness my hand and official seal.

 

 

 

EXHIBIT 3, PAGE 3 of 4



--------------------------------------------------------------------------------

Request That Statement of Documentary

Transfer Tax Not Be Recorded

Mr. Gregory J. Smith

Recorder County of San Diego

1600 Pacific Highway, Room 260

Mail Stop A-33

San Diego, California 92101

Dear Mr. Smith:

The undersigned hereby requests that this statement of transfer tax due not be
recorded with the attached Grant Deed, but be affixed to the Grant Deed after
recordation and before the Grant Deed is returned as directed on the Grant Deed.

The attached Grant Deed names ResMed Corp., a Minnesota corporation, as Grantor,
and Emri Properties, Inc., a California corporation, as Grantee. The Property,
as such term is defined in the attached Grant Deed, is located in Poway, San
Diego County, California, and is being conveyed subject to all non-delinquent
real property taxes, special assessments, if any, and all other liens,
easements, encumbrances, covenants, conditions, restrictions and matters or
record. The amount of the Documentary Transfer Tax due on the Grant Deed is
$            , which was computed on the full value of the Property.

This request is made pursuant to California Revenue and Taxation Code sections
11932 and 11933.

 

Dated:                         

   

 

    Signature of Declarant or Agent determining tax     Print name  

 

 

EXHIBIT 3, PAGE 4 of 4



--------------------------------------------------------------------------------

LOGO [g47427ex10_1.jpg] AIR COMMERCIAL REAL ESTATE ASSOCIATION

STANDARD INDUSTRIAL/COMMERCIAL SINGLE-TENANT LEASE — NET

(DO NOT USE THIS FORM FOR MULTI-TENANT BUILDINGS)

1. Basic Provisions (“Basic Provisions”).

1.1 Parties: This Lease (“Lease”), dated for reference purposes only
                                        , is made by and between EMRI
Properties, Inc., a California corporation (“Lessor”) and ResMed Corp., a
Minnesota corporation (“Lessee”), (collectively the “Parties,” or individually a
“Party”).

1.2 Premises: That certain real property, including all improvements therein or
to be provided by Lessor under the terms of this Lease, and commonly known as
14040 Danielson Street, Poway, 92064, located in the County of San Diego, State
of California, and generally described as (describe briefly the nature of the
property and, if applicable, the “Project”, if the property is located within a
Project) See Addendum (“*” means “see Addendum”) (“Premises”). (See also
Paragraph 2)

1.3 Term: * years and * months (“Original Term”) commencing see addendum
(“Commencement Date”) and ending see addendum (“Expiration Date”). (See also
Paragraph 3)

1.4 Early Possession: N/A (“Early Possession Date”). (See also Paragraphs 3.2
and 3.3)

1.5 Base Rent: $145,000.00 per month (“Base Rent”), payable on the first day of
each month commencing on the Commencement Date. (See also Paragraph 4)

¨ If this box is checked, there are provisions in this Lease for the Base Rent
to be adjusted.

1.6 Base Rent and Other Monies Paid Upon Execution:

 

  (a) Base Rent: $ * for the period                                         
                                        
                                                 .

 

  (b) Security Deposit: $ * (“Security Deposit”). (See also Paragraph 5)

 

  (c) Association Fees: $ N/A for the period
                                        
                                                                         .

 

  (d) Other: $ N/A for                                         
                                        
                                                                     .

 

  (e) Total Due Upon Execution of this Lease: $ *.

1.7 Agreed Use:

office and product distribution, warehousing, assembly, repair and service, as
Lessee has done historically at the Premises. (See also Paragraph 6)

1.8 Insuring Party: Lessor Lessee is the “Insuring Party” unless otherwise
stated herein. (See also Paragraph 8)

1.9 Real Estate Brokers: (See also Paragraph 15)

 

  (a) Representation: The following real estate brokers (the “Brokers”) and
brokerage relationships exist in this transaction (check applicable boxes):

 

¨

 

 

   represents Lessor exclusively (“Lessor’s Broker”);

¨

 

 

   represents Lessee exclusively (“Lessee’s Broker”); or

 

        PAGE 1 OF 23        

 

             

 

 

             

 

INITIALS

        INITIALS

©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

  FORM STN-8-5/05E        

 

EXHIBIT 4

PAGE 1 OF 26



--------------------------------------------------------------------------------

x Burnham Real Estate represents both Lessor and Lessee (“Dual Agency”).

(b) Payment to Brokers: Upon execution and delivery of this Lease by both
Parties, Lessor shall pay to the Broker the fee agreed to in their separate
written agreement (or if there is no such agreement, the sum of                 
or                  % of the total Base-Rent) for the brokerage services
rendered by the Brokers.

1.10 Guarantor. The obligations of the Lessee under this Lease are to be
guaranteed by N/A (“Guarantor”). (See also Paragraph 37)

1.11 Attachments. Attached hereto are the following, all of which constitute a
part of this Lease:

 

x

   an Addendum consisting of Paragraphs 1.2 through 51;

¨

   a plot plan depicting the Premises;

¨

   a current set of the Rules and Regulations;

¨

   a Work Letter;  

¨

   other (specify):  

 

 

 

2. Premises.

2.1 Letting. Lessor hereby leases to Lessee, and Lessee hereby teases from
Lessor, the Premises, for the term, at the rental, and upon all of the terms,
covenants and conditions set forth in this Lease. Unless otherwise provided
herein, any statement of size set forth in this Lease, or that may have been
used in calculating Rent, is an approximation which the Parties agree is
reasonable and any payments based thereon are not subject to revision whether or
not the actual size is more or less. Note: Lessee is advised to verify the
actual size prior to executing this Lease.

2.2 Condition. Lessor shall deliver the Premises to Lessee broom clean and free
of debris on the Commencement Date or the Early Possession Date, whichever first
occurs (“Start Date”), and, so long as the required service contracts described
in Paragraph 7.1 (b) below are obtained by Lessee and in effect within thirty
days following the Start Date, warrants that the existing electrical, plumbing,
fire sprinkler, lighting, heating, ventilating and air conditioning systems
(“HVAC”), loading doors, sump pumps, if any, and all other such elements in the
Premises, other than those constructed by Lessee, shall be in good operating
condition on said date, that the structural elements of the roof, bearing walls
and foundation of any buildings on the Premises (the “Building”) shall be free
of material defects, and that the Premises do not contain hazardous levels of
any mold or fungi defined as toxic under applicable state or federal law. If a
non compliance with said warranty exists as of the Start Date, or if one of such
systems or elements should malfunction or fail within the appropriate warranty
period, Lessor shall, as Lessor’s sole obligation with respect to such matter,
except as otherwise provided in this Lease, promptly after receipt of written
notice from Lessee setting forth with specificity the nature and extent.-of such
non-compliance, malfunction or failure, rectify same at Lessor’s expense. The
warranty periods shall be as follows: (i) 6 months-as to the HVAC systems, and
(ii) 30 days as to the remaining systems and other elements of the Building. If
Lessee does not give Lessor the required notice within the appropriate warranty
period, correction of any such non compliance, malfunction or failure shall be
the obligation of Lessee at Lessee’s sole cost and expense.

2.3 Compliance. Lessor warrants that to the best of its-knowledge the
improvements-on the Premises comply with the building codes, applicable laws,
covenants or restrictions of record, regulations, and ordinances (“Applicable
Requirements”) that were in effect at the time that each improvement, or portion
thereof, was constructed. Said warranty does not apply to the use to which
Lessee will put the Premises, modifications which may be required by the
Americans with Disabilities Act or any similar laws as a result of Lessee’s use
(see Paragraph 50), or to any Alterations or Utility Installations (as defined
in Paragraph 7.3(a)) made or to be made by Lessee. NOTE: Lessee is responsible
for determining whether or not the Applicable Requirements, and especially the
zoning, arc appropriate far Lessee’s intended use, and acknowledges that past
uses of the Premises may no longer be allowed. If the Premises do not comply
with said warranty, Lessor shall, except as otherwise provided, promptly after
receipt of written notice from Lessee setting forth with specificity the nature
and orient of such non-compliance, rectify the same at Lessor’s expense. If
Lessee does not give Lessor written notice of a non compliance with this
warranty within 6 months following the Start Date, correction of that non
compliance shall be the obligation of Lessee at Lessee’s sole cost and
expense.—If the Applicable Requirements are hereafter changed so as to require
during the term of this Lease the construction of an addition to or an
alteration of the Premises and/or Building, the remediation of any Hazardous
Substance, or the reinforcement or other physical modification of the Unit,
Premises and/or Building (“Capital Expenditure”), Lessor and Lessee shall
allocate the cost of such work as follows:

(a) Subject to Paragraph 2.3(c) below, if such Capital Expenditures are required
as a result of the specific and unique use of the Premises by Lessee as compared
with uses by tenants in general, Lessee shall be fully responsible for the cost
thereof, provided, however that if such Capital Expenditure is required during
the last 2 years of this Lease and the cost thereof exceeds 6 months’ Base Rent,
Lessee may instead terminate

 

        PAGE 2 OF 23        

 

             

 

 

             

 

INITIALS

        INITIALS

©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

  FORM STN-8-5/05E

 

EXHIBIT 4

PAGE 2 OF 26



--------------------------------------------------------------------------------

this Lease unless Lessor notifies Lessee, in writing, within 10 days after
receipt of Lessee’s termination notice that Lessor has elected to pay the
difference between the actual cost thereof and an amount equal to 6 months’ Base
Rent. If Lessee elects termination, Lessee shall immediately cease the use of
the Premises which requires such Capital Expenditure and deliver to Lessor
written notice specifying a termination date at least 90 days thereafter. Such
termination date shall, however, in no event be earlier than the last day that
Lessee could legally utilize the Premises without commencing such Capital
Expenditure.

(b) If such Capital Expenditure is not the result of the specific and unique use
of the Premises by Lessee (such as, governmentally mandated seismic
modifications), then Lessor and Lessee shall allocate the obligation to pay for
such costs pursuant to the provisions of Paragraph 7.1(d); provided, however,
that if such Capital Expenditure is required during the last 2 years of this
Lease or If Lessor reasonably determines that it is not economically feasible to
pay its share thereof, Lessor shall have the option to terminate this Lease upon
90 days prior written notice to Lessee unless Lessee notifies Lessor, in
writing, within 10 days after receipt of Lessor’s termination notice that Lessee
will pay for such Capital Expenditure. If Lessor does not elect to terminate,
and fails to tender its share of any such Capital-Expenditure, Lessee may
advance such funds and deduct same, with Interest, from Rent until Lessor’s
share of such costs have boon fully paid. If Lessee is unable to finance
Lessor’s share, or if the balance of the Rent due and payable for the remainder
of this Lease is not-sufficient to fully reimburse Lessee on an offset basis,
Lessee shall have the right to terminate this Lease upon 30 days written notice
to-Lessor.

(c) Notwithstanding the above, the provisions concerning Capital Expenditures
are intended to apply only to non-voluntary, unexpected, and new Applicable
Requirements. If the Capital Expenditures are instead triggered by Lessee as a
result of an actual or proposed change in use, change in intensity of use, or
modification to the Premises then, and in that event, Lessee shall either
(i) immediately cease such changed use or intensity of use and/or take such
other steps as may be necessary to eliminate the requirement for such Capital
Expenditure, or (ii) complete such Capital Expenditure at its own expense.
Lessee shall not, however, have any right to terminate this Lease.

2.4 Acknowledgements. Lessee acknowledges that: (a) it has been advised by
Lessor and/or Brokers to satisfy itself with respect to the condition of the
Premises (including but not limited to the electrical, HVAC and fire sprinkler
systems, security, environmental aspects, and compliance with Applicable
Requirements and the Americans with Disabilities Act), and their suitability for
Lessee’s intended use, (b) Lessee has made such investigation as it deems
necessary with reference to such matters and assumes all responsibility therefor
as the same relate to its occupancy of the Premises, and (c) neither Lessor,
Lessor’s agents, nor Brokers have made any oral or written representations or
warranties with respect to said matters other than as set forth in this Lease.
In addition, Lessor acknowledges that: (i) Brokers have made no representations,
promises or warranties concerning Lessee’s ability to honor the Lease or
suitability to occupy the Premises, and (ii) it is Lessor’s sole responsibility
to investigate the financial capability and/or suitability of all proposed
tenants.

2.5 Lessee as Prior Owner/Occupant. The warranties made by Lessor in Paragraph 2
shall be of no force or effect if immediately prior to the Start Date Lessee was
the owner or occupant of the Premises. In such event, Lessee shall be
responsible for any necessary corrective work.

3. Term.

3.1 Term. The Commencement Date, Expiration Date and Original Term of this Lease
are as specified in Paragraph 1.3.

3.2 Early Possession. If Lessee totally or partially occupies the Premises prior
to the Commencement Date, the obligation to pay Base Rent shall be abated for
the period of such early possession. All other terms of this Lease (including
but not limited to the obligations to pay Real Property Taxes and insurance
premiums and to maintain the Premises) shall be in effect during such period.
Any such early possession shall not affect the Expiration Date.

3.3 Delay In Possession. Lessor agrees to use its best-commercially reasonable
efforts to deliver-possession of the Premises to Lessee by the Commencement
Date. If, despite said efforts, Lessor-is unable to deliver possession by such
date, Lessor-shall not be subject to any liability therefor, nor shall such
failure affect the validity of this Lease. Lessee shall not, however, be
obligated to pay Rent or perform its other obligations until Lessor delivers
possession of the Premises and any period of rent abatement that Lessee would
otherwise have enjoyed shall run from the date of delivery of possession and
continue for a period equal to what Lessee would otherwise have enjoyed under
the terms hereof, but minus any days of delay caused by the acts or omissions of
Lessee. If possession is not delivered within 60 days after the Commencement
Date, Lessee may, at its option, by notice in writing within 10 days after the
end of such 60 day period, cancel this-Lease, in which event the Parties shall
be discharged from all obligations hereunder. If such written notice is
not-received by Lessor within said 10 day period, Lessee’s right to cancel shall
terminate. If possession of the Premises is not delivered within 120 days-after
the Commencement Date, this Lease shall terminate unless other agreements are
reached between Lessor and Lessee, in writing.

3.4 Lessee Compliance. Lessor shall not be required to deliver possession of the
Premises to Lessee-until Lessee complies with its obligation to provide evidence
of insurance (Paragraph 8.5). Ponding delivery of such evidence. Lessee shall be
required to perform all of its obligations

 

        PAGE 3 OF 23        

 

             

 

 

             

 

INITIALS

        INITIALS

©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

  FORM STN-8-5/05E

 

EXHIBIT 4

PAGE 3 OF 26



--------------------------------------------------------------------------------

under this Lease from and after the Start Date, including the payment of Rent,
notwithstanding Lessor’s election to withhold possession pending receipt of such
evidence of insurance. Further, if Lessee is-required to perform any other
conditions prior to or concurrent with the Start Date the-Start Date shall occur
but Lessor may elect to withhold possession until such conditions-are satisfied.

4. Rent.

4.1. Rent Defined. All monetary obligations of Lessee to Lessor under the terms
of this Lease (except for the Security Deposit) are deemed to be rent (“Rent”).

4.2 Payment. Lessee shall cause payment of Rent to be received by Lessor in
lawful money of the United States, without offset or deduction (except as
specifically permitted in this Lease), on or before the day on which it is due.
All monetary amounts shall be rounded to the nearest whole dollar. In the event
that any invoice prepared by Lessor is inaccurate such inaccuracy shall not
constitute a waiver and Lessee shall be obligated to pay the amount set forth in
this tease. Rent for any period during the term hereof which is for less than
one full calendar month shall be prorated based upon the actual number of days
of said month. Payment of Rent shall be made to Lessor at its address stated
herein or to such other persons or place as Lessor may from time to time
designate in writing. Acceptance of a payment which is less than the amount then
due shall not be a waiver of Lessor’s rights to the balance of such Rent,
regardless of Lessor’s endorsement of any check so stating. In the event that
any check, draft, or other instrument of payment given by Lessee to Lessor is
dishonored for any reason, Lessee agrees to pay to Lessor the sum of $25 in
addition to any Late Charge and Lessor, at its option, may require all future
Rent be paid by cashier’s check. Payments will be applied first to accrued late
charges and attorney’s fees, second to accrued interest, then to Base Rent and
Common Area Operating Expenses, and any remaining amount to any other
outstanding charges or costs.

4.3 Association Fees. in addition to the Base Rent, Lessee shall pay to Lessor
each month an amount equal to any owner’s association or condominium fees levied
or assessed against the Premises. Said monies shall be paid at the same time and
in the same manner as the Base Rent.

5. Security Deposit. Lessee shall deposit with Lessor upon execution hereof the
Security Deposit as security for Lessee’s faithful performance of its
obligations under this Lease. If Lessee fails to pay Rent, or otherwise Defaults
under this Lease, Lessor may use, apply or retain all or any portion of said
Security Deposit for the payment of any amount due Lessor or to reimburse or
compensate Lessor for any liability, expense, loss or damage which Lessor may
suffer or incur by reason thereof. If Lessor uses or applies all or any portion
of the Security Deposit, Lessee shall within 10 days after written request
therefor deposit monies with Lessor sufficient to restore said Security Deposit
to the full amount required by this Lease. If the Base Rent increases during the
term of this Lease, Lessee shall, upon written request from Lessor, deposit
additional moneys with Lessor so that the total amount of the Security Deposit
shall at all times bear the same proportion to the increased Base Rent as the
initial Security Deposit bore to the initial Base Rent. Should the Agreed Use be
amended to accommodate a material change in the business of Lessee or to
accommodate a sublessee or assignee, Lessor shall have the right to increase the
Security Deposit to the extent necessary, in Lessor’s reasonable judgment, to
account for any increased wear and tear that the Premises may suffer as a result
thereof. If a change in control of Lessee occurs during this Lease and following
such change the financial condition of Lessee is, in Lessor’s reasonable
judgment, significantly reduced, Lessee shall deposit such additional monies
with Lessor as shall be sufficient to cause the Security Deposit to be at a
commercially reasonable level based on such change in financial condition.
Lessor shall not be required to keep the Security Deposit separate from its
general accounts. Within 14 days after the expiration or termination of this
Lease, if Lessor elects to apply the Security Deposit only to unpaid Rent, and
otherwise within 30 days after the Premises have been vacated pursuant to
Paragraph 7.4(c) below, Lessor shall return that portion of the Security Deposit
not used or applied by Lessor. No part of the Security Deposit shall be
considered to be held in trust, to bear interest or to be prepayment for any
monies to be paid by Lessee under this Lease.

6. Use.

6.1 Use. Lessee shall use and occupy the Premises only for the Agreed Use, or
any other legal use which is reasonably comparable thereto, and for no other
purpose. Lessee shall not use or permit the use of the Premises in a manner that
is unlawful, creates damage, waste or a nuisance, or that disturbs occupants of
or causes damage to neighboring premises or properties. Other than guide, signal
and seeing eye dogs, Lessee shall not keep or allow in the Premises any pets,
animals, birds, fish, or reptiles. Lessor shall not unreasonably withhold or
delay its consent to any written request for a modification of the Agreed Use,
so long as the same will not impair the structural integrity of the improvements
on the Premises or the mechanical or electrical systems therein, and/or is not
significantly more burdensome to the Premises. If Lessor elects to withhold
consent, Lessor shall within 7 days after such request give written notification
of same, which notice shall include an explanation of Lessor’s objections to the
change in the Agreed Use.

 

        PAGE 4 OF 23        

 

             

 

 

             

 

INITIALS

        INITIALS

©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

  FORM STN-8-5/05E

 

EXHIBIT 4

PAGE 4 OF 26



--------------------------------------------------------------------------------

6.2 Hazardous Substances.

(a) Reportable Uses Require Consent. The term “Hazardous Substance” as used in
this Lease shall mean any product, substance, or waste whose presence, use,
manufacture, disposal, transportation, or release, either by itself or in
combination with other materials expected to be on the Premises, is either:
(i) potentially injurious to the public health, safety or welfare, the
environment or the Premises, (ii) regulated or monitored by any governmental
authority, or (iii) a basis for potential liability of Lessor to any
governmental agency or third party under any applicable statute or common law
theory. Hazardous Substances shall include, but not be limited to, hydrocarbons,
petroleum, gasoline, and/or crude oil or any products, by-products or fractions
thereof. Lessee shall not engage in any activity in or on the Premises which
constitutes a Reportable Use of Hazardous Substances without the express prior
written consent of Lessor and timely compliance (at Lessee’s expense) with all
Applicable Requirements. “Reportable Use” shall mean (i) the Installation or use
of any above or below ground storage tank, (ii) the generation, possession,
storage, use, transportation, or disposal of a Hazardous Substance that requires
a permit from, or with respect to which a report, notice, registration or
business plan is required to be filed with, any governmental authority, and/or
(iii) the presence at the Premises of a Hazardous Substance with respect to
which any Applicable Requirements requires that a notice be given to persons
entering or occupying the Premises or neighboring properties. Notwithstanding
the foregoing, Lessee may use any ordinary and customary materials reasonably
required to be used in the normal course of the Agreed Use, ordinary office
supplies (copier toner, liquid paper, glue, etc.) and common household cleaning
materials, so long as such use is in compliance with all Applicable
Requirements, is not a Reportable Use, and does not expose the Premises or
neighboring property to any meaningful risk of contamination or damage or expose
Lessor to any liability therefor. In addition, Lessor may condition its consent
to any Reportable Use upon receiving such additional assurances as Lessor
reasonably deems necessary to protect itself, the public, the Premises and/or
the environment against damage, contamination, injury and/or liability,
including, but not limited to, the installation (and removal on or before Lease
expiration or termination) of protective modifications (such as concrete
encasements) and/or increasing the Security Deposit.

(b) Duty to Inform Lessor. If Lessee knows, or has reasonable cause to believe,
that a Hazardous Substance has come to be located in, on, under or about the
Premises, other than as previously consented to by Lessor, Lessee shall
immediately give written notice of such fact to Lessor, and provide Lessor with
a copy of any report, notice, claim or other documentation which it has
concerning the presence of such Hazardous Substance.

(c) Lessee Remediation. Lessee shall not cause or permit any Hazardous Substance
to be spilled or released in, on, under, or about the Premises (including
through the plumbing or sanitary sewer system) and shall promptly, at Lessee’s
expense, comply with all Applicable Requirements and take all investigatory
and/or remedial action reasonably recommended, whether or not formally ordered
or required, for the cleanup of any contamination of, and for the maintenance,
security and/or monitoring of the Premises or neighboring properties, that was
caused or materially contributed to by Lessee, or pertaining to or involving any
Hazardous Substance brought onto the Premises during the term of this Lease, by
or for Lessee, or any third party.

(d) Lessee Indemnification. Lessee shall indemnify, defend and hold Lessor, its
agents, employees, lenders and ground lessor, if any, harmless from and against
any and all loss of rents and/or damages, liabilities, judgments, claims,
expenses, penalties, and attorneys’ and consultants’ fees arising out of or
involving any Hazardous Substance brought onto the Premises by or for Lessee, or
any third party (provided, however, that Lessee shall have no liability under
this Lease with respect to underground migration of any Hazardous Substance
under the Premises from adjacent properties not caused or contributed to by
Lessee). Lessee’s obligations shall Include, but not be limited to, the effects
of any contamination or injury to person, property or the environment created or
suffered by Lessee, and the cost of investigation, removal, remediation,
restoration and/or abatement, and shall survive the expiration or termination of
this Lease. No termination, cancellation or release agreement entered into by
Lessor and Lessee shall release Lessee from its obligations under this Lease
with respect to Hazardous Substances, unless specifically so agreed by Lessor In
writing at the time of such agreement

(e) Lessor Indemnification. Lessor and its successors and assigns shall
indemnify, defend, reimburse and hold Lessee, its employees and lenders,
harmless from and against any and all environmental damages, including the cost
of remediation, which result from Hazardous Substances which existed-on the
Premises prior to Lessee’s occupancy or which are caused by the gross negligence
or willful misconduct of Lessor, its agents or employees. Lessor’s obligations,
as and when required by the Applicable Requirements, shall include, but not be
limited to, the cost of investigation, removal, remediation, restoration and/or
abatement, and shall survive the expiration or termination of this Lease.

(f) Investigations and Remediations. Lessor shall retain the responsibility and
pay for any investigations or remediation measures required by governmental
entities having jurisdiction with respect to the existence of Hazardous
Substances on the Premises prior to Lessee’s occupancy, unless such remediation
measure is required as a result of Lessee’s use (including “Alterations”, as
defined in paragraph 7.3(a) below) of the Premises, in which event Lessee shall
be responsible for such payment. Lessee shall cooperate fully in any such
activities at the request of Lessor, including allowing Lessor and Lessor’s
agents to have reasonable access to the Premises at reasonable times In order to
carry out Lessor’s Investigative and remedial responsibilities.

 

        PAGE 5 OF 23        

 

             

 

 

             

 

INITIALS

        INITIALS

©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

  FORM STN-8-5/05E

 

EXHIBIT 4

PAGE 5 OF 26



--------------------------------------------------------------------------------

(g) Lessor Termination Option. If a Hazardous Substance Condition (see Paragraph
9.1 (e)) occurs during the term of this Lease, unless Lessee is legally
responsible therefor (in which case Lessee shall make the Investigation and
remediation thereof required by the Applicable Requirements and this Lease shall
continue in full force end effect, but subject to Lessor’s rights under
Paragraph 6.2(d) and Paragraph 13). Lessor-may, at Lessor’s option, either
(i) investigate and remediate such Hazardous Substance Condition, if required,
as soon as reasonably possible at Lessor’s expense, in which event this Lease
shall continue in full force and-effect, or (ii) if the estimated cost to
remediate such condition exceeds 12 times then monthly Base Rent or $100,000,
whichever is greater, give written notice to Lessee, within 30 days after
receipt by Lessor of knowledge of the occurrence of such Hazardous Substance
Condition, of Lessors desire to terminate this Lease as of the date 60 days
following the date of such notice. In the event Lessor elects to give a
termination notice, Lessee may, within 10 days thereafter, give written notice
to Lessor of Lessee’s commitment to pay the amount by which the cost of the
remediation of such Hazardous Substance Condition exceeds an amount equal to 12
times the then monthly Base Rent or $100,000, whichever is greater. Lessee shall
provide Lessor with said funds or satisfactory assurance thereof within 30 days
following such commitment. In such event, this Lease shall continue in full
force and effect, and Lessor shall proceed to make such remediation as soon as
reasonably possible after the-required funds are available. If Lessee does not
give such notice and provide the required funds or assurance thereof within the
time provided, this Lease shall terminate as of the date specified in Lessor’s
notice of termination.

6.3 Lessee’s Compliance with Applicable Requirements. Except as otherwise
provided in this Lease, Lessee shall, at Lessee’s sole expense, fully,
diligently and in a timely manner, materially comply with all Applicable
Requirements, the requirements of any applicable fire insurance underwriter or
rating bureau, and the recommendations of Lessor’s engineers and/or consultants
which relate in any manner to the such Requirements, without regard to whether
such Requirements are now in effect or become effective after the Start Date.
Lessee shall, within 10 days after receipt of Lessor’s written request, provide
Lessor with copies of all permits and other documents, and other information
evidencing Lessee’s compliance with any Applicable Requirements specified by
Lessor, and shall immediately upon receipt, notify Lessor in writing (with
copies of any documents involved) of any threatened or actual claim, notice,
citation, warning, complaint or report pertaining to or involving the failure of
Lessee or the Premises to comply with any Applicable Requirements. Likewise,
Lessee shall immediately give written notice to Lessor of: (i) any water damage
to the Premises and any suspected seepage, pooling, dampness or other condition
conducive to the production of mold; or (ii) any mustiness or other odors that
might indicate the presence of mold in the Premises.

6.4 Inspection; Compliance. Lessor and Lessor’s “Lender” (as defined in
Paragraph 30) and consultants shall have the right to enter into Premises at any
time, in the case of an emergency, and otherwise at reasonable times after
reasonable notice, for the purpose of inspecting the condition of the Premises
and for verifying compliance by Lessee with this Lease. The cost of any such
inspections shall be paid by Lessor, unless a violation of Applicable
Requirements, or a Hazardous Substance Condition (see paragraph 9.1) is found to
exist or be imminent, or the inspection is requested or ordered by a
governmental authority. In such case, Lessee shall upon request reimburse Lessor
for the cost of such inspection, so long as such inspection is reasonably
related to the violation or contamination. In addition, Lessee shall provide
copies of all relevant material safety data sheets (MSDS) to Lessor within 10
days of the receipt of a written request therefor.

7. Maintenance; Repairs, Utility Installations; Trade Fixtures and Alterations.

7.1 Lessee’s Obligations.

(a) In General. Subject to the provisions of Paragraph 2.2 (Condition), 2.3
(Compliance), 6.3 (Lessee’s Compliance with Applicable Requirements), 7.2
(Lessor’s Obligations), 9 (Damage or Destruction), and 14 (Condemnation), Lessee
shall, at Lessee’s sole expense, keep the Premises, Utility Installations
(intended for Lessee’s exclusive use, no matter where located), and Alterations
in good order, condition and repair (whether or not the portion of the Premises
requiring repairs, or the means of repairing the same, are reasonably or readily
accessible to Lessee, and whether or not the need for such repairs occurs as a
result of Lessee’s use, any prior use, the elements or the age of such portion
of the Premises), including, but not limited to, all equipment or facilities,
such as plumbing, HVAC equipment, electrical, lighting facilities, boilers,
pressure vessels, fire protection system, fixtures, walls (interior and
exterior), foundations, ceilings, roofs, roof drainage systems, floors, windows,
doors, plate glass, skylights, landscaping, driveways, parking lots, fences,
retaining walls, signs, sidewalks and parkways located in, on, or adjacent to
the Premises. Lessee, in keeping the Premises in good order, condition and
repair, shall exercise and perform good maintenance practices, specifically
including the procurement and maintenance of the service contracts required by
Paragraph 7.1 (b) below .Lessee’s obligations shall include restorations,
replacements or renewals when necessary to keep the Premises and all
improvements thereon or a part thereof in good order, condition and state of
repair. Lessee shall, during the term of this Lease, keep the exterior
appearance of the Building in a first-class condition (including, e.g. graffiti
removal) consistent with the exterior appearance of other similar facilities of
comparable age and size in the vicinity, excluding including, when necessary,
the exterior repainting of the Building.

 

        PAGE 6 OF 23        

 

             

 

 

             

 

INITIALS

        INITIALS

©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

  FORM STN-8-5/05E

 

EXHIBIT 4

PAGE 6 OF 26



--------------------------------------------------------------------------------

(b) Service Contracts. Lessee shall, at Lessee’s sole expense, procure and
maintain contracts, with copies-to Lessor, in customary form and substance for,
and with contractors specializing and experienced in-the maintenance of the
following equipment and improvements, if any, if and when installed on the
Premises: (i) HVAC equipment, (ii) boiler, and pressure vessels, (iii) fire
extinguishing systems, including fire alarm and/or smoke detection,
(iv) landscaping and Irrigation systems, (v) roof covering and drains,
(vi) clarifiers (vii) basic utility feed to the perimeter of the Building, and
(viii) any other equipment, if reasonably required by Lessor. However, Lessor
reserves the right, upon notice to-Lessee, to procure and maintain any or all of
such service contracts, and Lessee shall reimburse Lessor, upon demand, for the
cost thereof.

(c) Failure to Perform. If Lessee fails to perform Lessee’s obligations under
this Paragraph 7.1, Lessor may enter upon the Premises after 10 days’ prior
written notice to Lessee (except in the case of an emergency, in which case no
notice shall be required), perform such obligations on Lessee’s behalf, and put
the Premises in good order, condition and repair, and Lessee shall promptly pay
to Lessor a sum equal to 115% of the cost thereof.

(d) Replacement. Subject to Lessee’s indemnification of Lessor as set forth in
Paragraph 8.7 below, and without relieving Lessee of liability resulting from
Lessee’s failure to exercise and perform good maintenance practices, if an item
described in Paragraph 7.1(b) cannot be repaired other than at a cost which is
in excess of 50% of the cost of replacing such item, then such item shall be
replaced by Lessor, and the cost thereof shall be prorated between the Parties
and Lessee shall only be obligated to pay, each month during the remainder of
the term of this Lease, on the date on which Base Rent is due, an amount equal
to the product of multiplying the cost of such replacement by a fraction, the
numerator of which is one, and the denominator of which is 144 (ie. 1/144th of
the cost per month). Lessee shall pay interest on the unamortized balance but
may prepay its obligation at any time.

7.2 Lessor’s Obligations. Subject to the provisions of Paragraphs 2.2
(Condition), 2.3 (Compliance), 9 (Damage or Destruction) and 14 (Condemnation),
it is intended by the Parties hereto that Lessor have no obligation, in any
manner whatsoever, to repair and maintain the Premises, or the equipment
therein, all of which obligations are intended to be that of the Lessee. It is
the intention of the Parties that the terms of this Lease govern the respective
obligations of the Parties as to maintenance and repair of the Premises, and
they expressly waive the benefit of any statute now or hereafter in effect to
the extent it is inconsistent with the terms of this Lease.

7.3 Utility Installations; Trade Fixtures; Alterations.

(a) Definitions. The term “Utility Installations” refers to all floor and window
coverings, air and/or vacuum lines, power panels, electrical distribution,
security and fire protection systems, communication cabling, lighting fixtures,
HVAC equipment, plumbing, and fencing in or on the Premises. The term “Trade
Fixtures” shall mean Lessee’s machinery and equipment that can be removed
without doing material damage to the Premises. The term “Alterations” shall mean
any modification of the improvements, other than Utility Installations or Trade
Fixtures, whether by addition or deletion. “ Lessee Owned Alterations and/or
Utility Installations” are defined as Alterations and/or Utility Installations
made by Lessee that are not yet owned by Lessor pursuant to Paragraph 7.4(a).

(b) Consent. Lessee shall not make any Alterations or Utility Installations to
the Premises without Lessor’s prior written consent Lessee may, however, make
non-structural Utility Installations to the interior of the Premises (excluding
the roof) without such consent but upon notice to Lessor, as long as they are
not visible from the outside, do not involve puncturing, relocating or removing
the roof or any existing walls, will not affect the electrical, plumbing, HVAC,
and/or life safety systems, and the cumulative cost thereof during this Lease as
extended does not exceed a sum equal to 3 month’s Base Rent in the aggregate or
a sum equal to one month’s Base Rent in any one year. Notwithstanding the
foregoing, Lessee shall not make or permit any roof penetrations and/or install
anything on the roof without the prior written approval of Lessor. Lessor may,
as a precondition to granting such approval, require Lessee to utilize a
contractor chosen and/or approved by Lessor. Any Alterations or Utility
Installations that Lessee shall desire to make and which require the consent of
the Lessor shall be presented to Lessor in written form with detailed plans.
Consent shall be deemed conditioned upon Lessee’s: (i) acquiring all applicable
governmental permits, (ii) furnishing Lessor with copies of both the permits and
the plans and specifications prior to commencement of the work, and
(iii) compliance with all conditions of said permits and other Applicable
Requirements in a prompt and expeditious manner. Any Alterations or Utility
Installations shall be performed in a workmanlike manner with good and
sufficient materials. Lessee shall promptly upon completion furnish Lessor with
as-built plans and specifications. For work which costs an amount in excess of
one month’s Base Rent, Lessor may condition its consent upon Lessee providing a
lien and completion bond in an amount equal to 150% of the estimated cost of
such Alteration or Utility Installation and/or upon Lessee’s posting an
additional Security Deposit with Lessor.

(c) Liens; Bonds. Lessee shall pay, when due, all claims for labor or materials
furnished or alleged to have been furnished to or for Lessee at or for use on
the Premises, which claims are or may be secured by any mechanic’s or
materialmen’s lien against the Premises or any interest therein. Lessee shall
give Lessor not less than 10 days notice prior to the commencement of any work
in, on or about the Premises, and Lessor shall have the right to post notices of
non-responsibility. If Lessee shall contest the validity of any such lien, claim
or demand, then Lessee shall, at its sole expense defend and protect itself,
Lessor and the Premises against the same and shall pay and satisfy any such
adverse judgment that may be rendered thereon before the enforcement thereof. If
Lessor shall require, Lessee shall furnish a surety bond in an amount equal to
150% of the amount of such contested lien, claim or demand, indemnifying Lessor
against liability for the same. If Lessor elects to participate in any such
action, Lessee shall pay Lessor’s attorneys’ fees and costs.

 

        PAGE 7 OF 23        

 

             

 

 

             

 

INITIALS

        INITIALS

©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

  FORM STN-8-5/05E

 

EXHIBIT 4

PAGE 7 OF 26



--------------------------------------------------------------------------------

7.4 Ownership; Removal; Surrender; and Restoration.

(a) Ownership. Subject to Lessor’s right to require removal or elect ownership
as hereinafter provided All all Alterations and Utility Installations made by
Lessee shall be the property of Lessee, but considered a part of the Premises.
Lessor may, at any time, elect in writing to be the owner of all or any
specified part of the Lessee Owned Alterations and Utility Installations. Unless
otherwise instructed paragraph 7.4l(b) hereof Allall Lessee Owned Alterations
and Utility Installations shall, at the expiration or termination of this Lease,
become the property of Lessor and be surrendered by Lessee with the Premises.

(b) Removal. By delivery to Lessee of written notice from Lessor not earlier
than 00 and not later than 30 days prior to the end of the term of this Lease,
Lessor may require that any or all Lessee Owned .Alterations or Utility
Installations be removed by the expiration or termination of this Lease. Lessor
may require the removal at any time of all or any part of any Lessee Owned
Alterations or Utility Installations made without the required consent.

(c) Surrender; Restoration. Lessee shall surrender the Premises by the
Expiration Date or any earlier termination date, with all of the improvements,
parts and surfaces thereof broom clean and free of debris, and in good operating
order, condition and state of repair, ordinary wear and tear excepted. “Ordinary
wear and tear” shall not include any damage or deterioration that would have
been prevented by good maintenance practice. Notwithstanding the foregoing, if
this Lease is for 12 months or less, then Lessee shall surrender the Premises in
the same condition as delivered to Lessee on the Start Date with NO allowance
for ordinary wear and tear. Lessee shall repair any damage occasioned by the
installation, maintenance or removal of Trade Fixtures, Lessee owned Alterations
and/or Utility Installations, furnishings, and equipment as well as the removal
of any storage tank installed by or for Lessee. Lessee shall completely remove
from the Premises any and all Hazardous Substances brought onto the Premises by
or for Lessee, or any third party (except Hazardous Substances which were
deposited via underground migration from areas outside of the Premises, or if
applicable, the Premises) even if such removal would require Lessee to perform
or pay for work that exceeds statutory requirements. Trade Fixtures shall remain
the property of Lessee and shall be removed by Lessee. Any personal property of
Lessee not removed on or before the Expiration Date or any earlier termination
date shall be deemed to have been abandoned by Lessee and may be disposed of or
retained by Lessor as Lessor may desire. The failure by Lessee to timely vacate
the Premises pursuant to this Paragraph 7.4(c) without the express written
consent of Lessor shall constitute a holdover under the provisions of Paragraph
26 below.

8. Insurance; Indemnity.

8.1 Payment For Insurance. Lessee shall pay for all insurance required under
Paragraph 8 except to the extent of the cost attributable to liability insurance
carried by Lessor under Paragraph 8.2(b) In excess of $2,000,000 occurrence .
Premiums for policy periods commencing prior to or extending beyond the Lease
term shall be prorated to correspond to the Lease term. Payment shall be made by
Lessee to Lessor within 10 days following receipt of an invoice.

8.2 Liability Insurance.

(a) Carried by Lessee. Lessee shall obtain and keep in force a Commercial
General Liability policy of insurance protecting Lessee and Lessor as an
additional insured against claims for bodily injury, personal injury and
property damage based upon or arising out of the ownership, use, occupancy or
maintenance of the Premises and all areas appurtenant thereto. Such insurance
shall be on an occurrence basis providing single limit coverage in an amount not
less than $1,000,000 per occurrence with an annual aggregate of not less than
$2,000,000. Lessee shall add Lessor as an additional insured by means of an
endorsement at least as broad as the Insurance Service Organization’s
“Additional Insured-Managers or Lessors of Premises” Endorsement and coverage
shall also be extended to include damage caused by heat, smoke or fumes from a
hostile fire. The policy shall not contain any intra-insured exclusions as
between insured persons or organizations, but shall include coverage for
liability assumed under this Lease as an “insured contract” for the performance
of Lessee’s indemnity obligations under this Lease. The limits of said insurance
shall not, however, limit the liability of Lessee nor relieve Lessee of any
obligation hereunder. Lessee shall provide an endorsement on its liability
policy(ies) which provides that its insurance shall be primary to and not
contributory with any similar insurance carried by Lessor, whose insurance shall
be considered excess insurance only.

(b) Carried by Lessor. Lessor shall maintain liability insurance as described in
Paragraph 8.2(a), in addition to, and not in lieu of, the insurance required to
be maintained by Lessee. Lessee shall not be named as an additional insured
therein.

 

        PAGE 1 OF 23        

 

             

 

 

             

 

INITIALS

        INITIALS

©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

  FORM STN-8-5/05E

 

EXHIBIT 4

PAGE 37 OF 26



--------------------------------------------------------------------------------

8.3 Property Insurance—Building, Improvements and Rental Value.

(a) Building and Improvements. The Insuring Party shall obtain and keep in force
a policy or policies in the name of Lessor, with loss payable to Lessor, any
ground-lessor, and to any Lender insuring loss or damage to the Premises. The
amount of such insurance shall be equal to the full insurable replacement cost
of the Premises, as the same shall exist from time to time, or the amount
required by any Lender, but in no event more than the commercially reasonable
and available insurable value thereof. If Lessor is the Insuring Party, however,
Lessee Owned Alterations and Utility Installations, Trade Fixtures, and Lessee’s
personal property shall be insured by Lessee under Paragraph 8.4 rather than by
Lessor. If the coverage is available and commercially appropriate, such policy
or policies shall insure against all risks of direct physical loss or damage
(except the perils of flood and/or earthquake unless required by a Lender),
including coverage for debris removal and the enforcement of any Applicable
Requirements requiring the upgrading, demolition, reconstruction or replacement
of any portion of the Premises as the result of a covered loss. Said policy or
policies shall also contain an agreed valuation provision in lieu of any
coinsurance clause, waiver of subrogation, and inflation guard protection
causing an increase in the annual property insurance coverage amount by a factor
of not less than the adjusted U.S. Department of Labor Consumer Price Index for
All Urban Consumers for the city nearest to where the Premises are located. If
such insurance coverage has a deductible clause, the deductible amount shall not
exceed $1,000 $10,000 per occurrence, and Lessee shall be liable for such
deductible amount in the event of an Insured Loss.

(b) Rental Value. The Insuring Party shall obtain and keep in force a policy or
policies in the name of Lessor with loss payable to Lessor and any Lender,
insuring the loss of the full Rent for one year with an extended period of
indemnity for an additional 180 days (“Rental Value insurance”). Said insurance
shall contain an agreed valuation provision in lieu of any coinsurance clause,
and the amount of coverage shall be adjusted annually to reflect the projected
Rent otherwise payable by Lessee, for the next 12 month period. Lessee shall be
liable for any deductible amount in the event of such loss.

(c) Adjacent Premises. If the Premises are part of a larger building, or of a
group of buildings owned by Lessor which are adjacent to the Premises, the
Lessee shall pay for any increase in the premiums for the property-insurance of
such building or buildings if said increase is caused by Lessee’s acts,
omissions, use or occupancy of the Premises.

8.4 Lessee’s Property; Business Interruption Insurance.

(a) Property Damage. At Lessee’s election, Lessee shall obtain and maintain
insurance coverage on all of Lessee’s personal property, Trade Fixtures, and
Lessee Owned Alterations and Utility Installations. Such insurance shall be full
replacement cost coverage with a deductible of not to exceed $1,000 per
occurrence. The proceeds from any such Insurance shall be used by Lessee for the
replacement of personal property, Trade Fixtures and Lessee Owned Alterations
and Utility Installations. Lessee shall provide Lessor with written evidence
that such insurance is in force.

(b) Business Interruption. At Lessee’s election, Lessee shall obtain and
maintain loss of income and extra expense insurance in amounts as will reimburse
Lessee for direct or indirect loss of earnings attributable to all perils
commonly insured against by prudent lessees in the business of Lessee or
attributable to prevention of access to the Premises as a result of such perils.

(c) No Representation of Adequate Coverage. Lessor makes no representation that
the limits or forms of coverage of insurance specified herein are adequate to
cover Lessee’s property, business operations or obligations under this Lease.

8.5 Insurance Policies. Insurance required herein shall be by companies duly
licensed or admitted to transact business in the state where the Premises are
located, and maintaining during the policy term a “General Policyholders Rating”
of at least A-, VI, as set forth in the most current issue of “Best’s Insurance
Guide”, or such other rating as may be required by a Lender. Lessee shall not do
or permit to be done anything which invalidates the required insurance policies.
Lessee shall, prior to the Start Date, deliver to Lessor certified copies of
policies of such insurance or certificates evidencing the existence and amounts
of the required insurance. No such policy shall be cancelable or subject to
modification except after 30 days prior written notice to Lessor. Lessee shall,
at least 10 days prior to the expiration of such policies, furnish Lessor with
evidence of renewals or “insurance binders” evidencing renewal thereof, or
Lessor may order such insurance and charge the cost thereof to Lessee, which
amount shall be payable by Lessee to Lessor upon demand. Such policies shall be
for a term of at least one year, or the length of the remaining term of this
Lease, whichever is leas. If either Party shall fail to procure and maintain the
insurance required to be carried by it, the other Party may, but shall not be
required to, procure and maintain the same.

8.6 Waiver of Subrogation. Without affecting any other rights or remedies,
Lessee and Lessor each hereby release and relieve the other, and waive their
entire right to recover damages against the other, for loss of or damage to its
property arising out of or incident to the perils required to be insured against
herein. The effect of such releases and waivers is not limited by the amount of
insurance earned or required, or by any deductibles applicable hereto. The
Parties agree to have their respective property damage insurance carriers waive
any right to subrogation that such companies may have against Lessor or Lessee,
as the case may be, so long as the insurance is not invalidated thereby.

8.7 Indemnity. Except for Lessor’s gross-negligence or willful misconduct and
subject to the waiver of subrogation, Lessee shall indemnify, protect, defend
and hold harmless the Premises, Lessor and its agents, Lessor’s master or ground
lessor, partners and Lenders, from and against any and all claims, loss of rents
and/or damages, liens, judgments, penalties, attorneys’ and consultants’ fees,
expenses and/or liabilities arising out of, involving, or in connection with,
the use and/or occupancy of the Premises by Lessee. If any action or proceeding
is brought against Lessor by reason of any of the foregoing matters. Lessee
shall upon notice defend the same at Lessee’s expense by counsel reasonably
satisfactory to Lessor and Lessor shall cooperate with Lessee in such defense.
Lessor need not have first paid any such claim in order to be defended or
indemnified.

 

        PAGE 1 OF 23        

 

             

 

 

             

 

INITIALS

        INITIALS

©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

  FORM STN-8-5/05E

 

EXHIBIT 4

PAGE 38 OF 26



--------------------------------------------------------------------------------

8.8 Exemption of Lessor and its Agents from Liability. Notwithstanding unless
caused by the negligence or breach of this Lease by Lessor or its agents,
neither Lessor nor its agents shall be liable under any circumstances for:
(i) injury or damage to the person or goods, wares, merchandise or other
property of Lessee, Lessee’s employees, contractors, invitees, customers, or any
other person in or about the Premises, whether such damage or injury is caused
by or results from fire, steam, electricity, gas, water or rain, indoor air
quality, the presence of mold or from the breakage, leakage, obstruction or
other defects of pipes, fire sprinklers, wires, appliances, plumbing, HVAC or
lighting fixtures, or from any other cause, whether the said injury or damage
results from conditions arising upon the Premises or upon other portions of the
building of which the Premises are a part, or from other sources or places,
(ii) any damages arising from any act or neglect of any other tenant of Lessor
or from the failure of Lessor or its agents to enforce the provisions of any
other lease in the Project, or (iii) injury to Lessee’s business or for any loss
of income or profit therefrom. Instead, it is intended that Lessee’s sole
recourse in the event of such damages or injury be to file a claim on the
insurance policy(ies) that Lessee is required to maintain pursuant to the
provisions of paragraph 8.

8.9 Failure to Provide Insurance. Lessee acknowledges that any failure on its
part to obtain or maintain the insurance required herein will expose Lessor to
risks and potentially cause Lessor to incur costs not contemplated by this
Lease, the extent of which will be extremely difficult to ascertain.
Accordingly, for any month or portion thereof that Lessee does not maintain the
required insurance and/or does not provide Lessor with the required binders or
certificates evidencing the existence of the required insurance, the Base Rent
shall be automatically increased, without any requirement for notice to Lessee,
by an amount equal to 10% of the then existing Base Rent or $100, whichever is
greater. The parties agree that such increase in Base Rent represents fair and
reasonable compensation for the additional risk/costs that Lessor will incur by
reason of Lessee’s failure to maintain the required insurance. Such increase in
Base Rent shall in no event constitute a waiver of Lessee’s Default or Breach
with respect to the failure to maintain such insurance, prevent the exercise of
any of the other rights and remedies granted hereunder, nor relieve Lessee of
its obligation to maintain the insurance specified in this Lease.

9. Damage or Destruction.

9.1 Definitions.

(a) “Premises Partial Damage” shall mean damage or destruction to the
improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations, which can reasonably be repaired in 6 months or less from the
date of the damage or destruction. Lessor shall notify Lessee in writing within
30 days from the date of the damage or destruction as to whether or not the
damage is Partial or Total. Notwithstanding the foregoing. Premises Partial
Damage shall not include damage to windows, doors, and/or other similar items
which Lessee has the responsibility to repair or replace pursuant to the
provisions of Paragraph 7.1.

(b) “Premises Total Destruction” shall mean damage or destruction to the
Premises, other than Lessee Owned Alterations and Utility Installations and
Trade Fixtures, which cannot reasonably be repaired in 6 months or less from the
date of the damage or destruction. Lessor shall notify Lessee in writing within
30 days from the date of the damage or destruction as to whether or not the
damage is Partial or Total.

(c) “Insured Loss” shall mean damage or destruction to improvements on the
Premises, other than Lessee Owned Alterations and Utility Installations and
Trade Fixtures, which was caused by an event required to be covered by the
insurance described in Paragraph 8.3(a), irrespective of any deductible amounts
or coverage limits involved.

(d) “Replacement Cost” shall mean the cost to repair or rebuild the improvements
owned by Lessor at the time of the occurrence to their condition existing
immediately prior thereto, including demolition, debris removal and upgrading
required by the operation of Applicable Requirements, and without deduction for
depreciation.

(e) “Hazardous Substance Condition” shall mean the occurrence or discovery of a
condition involving the presence of, or a contamination by, a Hazardous
Substance as defined in Paragraph 6.2(a), in, on, or under the Premises which
requires repair, remediation, or restoration.

 

        PAGE 10 OF 23        

 

             

 

 

             

 

INITIALS

        INITIALS

©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

  FORM STN-8-5/05E

 

EXHIBIT 4

PAGE 10 OF 26



--------------------------------------------------------------------------------

9.2 Partial Damage - Insured Loss. If a Premises Partial Damage that is an
Insured Loss occurs, then Lessor shall, at Lessor’s expense, repair such damage
(but not Lessee’s Trade Fixtures or Lessee Owned Alterations and Utility
Installations) as soon as reasonably possible and this Lease shall continue in
full force and effect; provided, however, that Lessee shall, at Lessor’s
election, make the repair of any damage or destruction the total cost to repair
of which is $10,000 or less, and, in such event, Lessor shall make any
applicable insurance proceeds available to Lessee on a reasonable basis for that
purpose. Notwithstanding the foregoing, if the required insurance was not in
force or the insurance proceeds are not sufficient to effect such repair, the
Insuring Party shall promptly contribute the shortage in proceeds (except as to
the deductible which is Lessee’s responsibility) as and when required to
complete said repairs. In the event however, such shortage was due to the fact
that, by reason of the unique nature of the improvements, full replacement cost
insurance coverage was not commercially reasonable and available. Lessor shall
have no obligation to pay for the shortage in insurance proceeds or to fully
restore the unique aspects of the Premises unless Lessee provides Lessor with
the funds to cover same, or adequate assurance thereof, within 10 days following
receipt of written notice of such shortage and request therefor. If Lessor
receives said funds or adequate assurance thereof within said 10 day period, the
party responsible for making the repairs shall complete them as soon as
reasonably possible and this Lease shall remain in full force and effect. If
such funds or assurance are not received, Lessor may nevertheless elect by
written notice to Lessee within 10 days thereafter to: (i) make such restoration
and repair as is commercially reasonable with Lessor paying any shortage in
proceeds, in which case this Lease shall remain in full force and effect, or
(ii) have this Lease terminate 30 days thereafter. Lessee shall not be entitled
to reimbursement of any funds contributed by Lessee to repair any such damage or
destruction. Premises Partial Damage due to flood or earthquake shall be subject
to Paragraph 9.3, notwithstanding that there may be some insurance coverage, but
the net proceeds of any such insurance shall be made available for the repairs
if made by either Party.

9.3 Partial Damage - Uninsured Loss. If a Premises Partial Damage that is not an
Insured Loss occurs, unless caused by a negligent or willful act of Lessee (in
which event Lessee shall make the repairs at Lessee’s expense), Lessor may
either: (i) repair such damage as soon as reasonably possible at Lessor’s
expense, in which event this Lease shall continue in full force and effect or
(ii) terminate this Lease by giving written notice to Lessee within 30 days
after receipt by Lessor of knowledge of the occurrence of such damage. Such
termination shall be effective 60 days following the date of such notice. In the
event Lessor elects to terminate this Lease, Lessee shall have the right within
10 days after receipt of the termination notice to give written notice to Lessor
of Lessee’s commitment to pay for the repair of such damage without
reimbursement from Lessor. Lessee shall provide Lessor with said funds or
satisfactory assurance thereof within 30 days after making such commitment. In
such event this Lease shall continue in full force and effect, and Lessor shall
proceed to make such repairs as soon as reasonably possible after the required
funds are available. If Lessee does not make the required commitment, this Lease
shall terminate as of the date specified in the termination notice.

9.4 Total Destruction. Notwithstanding any other provision hereof, if a Premises
Total Destruction occurs, this Lease shall terminate 60 days following such
Destruction. If the damage or destruction was caused by the gross negligence or
willful misconduct of Lessee, Lessor shall have the right to recover Lessor’s
damages from Lessee, except as provided in Paragraph 8.6.

9.5 Damage Near End of Term. If at any time during the last 6 months of this
Lease there is damage for which the cost to repair exceeds one month’s Base
Rent, whether or not an Insured Loss, Lessor may terminate this Lease effective
60 days following the date of-occurrence of such damage by giving a written
termination notice to Lessee within 30 days after the date of occurrence of such
damage. Notwithstanding the foregoing, if Lessee at that time has an exercisable
option to extend this Lease or to purchase the-Premises, then Lessee may
preserve this Lease-by, (a) exorcising such option and (b) providing Lessor with
any shortage in insurance proceeds (or adequate assurance thereof) needed-to
make the repairs on-or before the earlier of (i) the date which is 10 days after
Lessee’s receipt of Lessor’s written notice purporting to terminate this Lease,
or (ii) the day prior to the date upon which such option expires. If Lessee duly
exercises such option during such period and provides Lessor with funds (or
adequate assurance thereof) to cover any shortage in insurance proceeds. Lessor
shall, at Lessor’s commercially reasonable expense, repair such damage as coon
as reasonably possible and this Lease shall continue in full force and effect.
If Lessee fails to exercise such option and provide such funds or assurance
during such period, then this Lease shall terminate on the date specified in the
termination notice and Lessee’s option shall be extinguished.

9.6 Abatement of Rent; Lessee’s Remedies.

(a) Abatement. In the event of Premises Partial Damage or Premises Total
Destruction or a Hazardous Substance Condition for which Lessee is not
responsible under this Lease, the Rent payable by Lessee for the period required
for the repair, remediation or restoration of such damage shall be abated in
proportion to the degree to which Lessee’s use of the Premises is impaired, but
not to exceed the proceeds received from the Rental Value Insurance. All other
obligations of Lessee hereunder shall be performed by Lessee, and Lessor shall
have no liability for any such damage, destruction, remediation, repair or
restoration except as provided herein.

(b) Remedies. If Lessor shall be obligated to repair or restore the Premises and
does not commence, in a substantial and meaningful way, such repair or
restoration within 90 days after such obligation shall accrue, Lessee may, at
any time prior to the commencement of such repair or restoration, give written
notice to Lessor and to any Lenders of which Lessee has actual notice, of
Lessee’s election to terminate this Lease on a date not less than 60 days
following the giving of such notice. If Lessee gives such notice and such repair
or restoration is not commenced within 30 days thereafter, this Lease shall
terminate as of the date specified in said notice. If the repair or restoration
is commenced within such 30 days, this Lease shall continue in full force and
effect. “Commence” shall mean either the unconditional authorization of the
preparation of the required plans, or the beginning of the actual work on the
Premises, whichever first occurs. *

9.7 Termination; Advance Payments. Upon termination of this Lease pursuant to
Paragraph 6.2(g) or Paragraph 9, an equitable adjustment shall be made
concerning advance Base Rent and any other advance payments made by Lessee to
Lessor. Lessor shall, in addition, return to Lessee so much of Lessee’s Security
Deposit as has not been, or is not then required to be, used by Lessor.

9.8 Waive Statutes. Lessor and Lessee agree that the terms of this Lease shall
govern the effect of any damage to or destruction of the Premises with respect
to the termination of this Lease and hereby waive the provisions of any present
or future statute to the extent inconsistent herewith.

 

        PAGE 11 OF 23        

 

             

 

 

             

 

INITIALS

        INITIALS

©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

  FORM STN-8-5/05E

 

EXHIBIT 4

PAGE 11 OF 26



--------------------------------------------------------------------------------

10. Real Property Taxes.

10.1 Definition. As used herein, the term “Real Property Taxes” shall include
any form of assessment; real estate, general, special, ordinary or
extraordinary, or rental levy or tax (other than inheritance, personal Income or
estate taxes); improvement bond; and/or license fee imposed upon or levied
against any legal or equitable interest of Lessor in the Premises or the
Project, Lessor’s right to other Income therefrom, and/or Lessor’s business of
leasing, by any authority having the direct or indirect power to tax and where
the funds are generated with reference to the Building address and where the
proceeds so generated are to be applied by the city, county or other local
taxing authority of a jurisdiction within which the Premises are located. Real
Property Taxes shall also include any tax, fee, levy, assessment or charge, or
any increase therein: (i) imposed by reason of events occurring during the term
of this Lease, including but not limited to, a change in the ownership of the
Premises, and (ii) levied or assessed on machinery or equipment provided by
Lessor to Lessee pursuant to this Lease.

10.2 Payment of Taxes. In addition to Base Rent, Lessee shall pay to Lessor an
amount equal to the Real Property Tax installment due at least 20 days prior to
the applicable delinquency date. If any such installment shall cover any period
of time prior to or after the expiration or termination of this Lease, Lessee’s
share of such installment shall be prorated. In the event Lessee Incurs a late
charge on any Rent payment. Lessor may estimate the current Real Property Taxes,
and require that such taxes be paid in advance to Lessor by Lessee monthly in
advance with the payment of the Base Rent. Such monthly payments shall be an
amount equal to the amount of the estimated installment of taxes divided by the
number of months remaining before the month in which said installment becomes
delinquent. When the actual amount of the applicable tax bill is known, the
amount of such equal monthly advance payments shall be adjusted as required to
provide the funds needed to pay the applicable taxes. If the amount collected by
Lessor is insufficient to pay such Real Property Taxes when due, Lessee shall
pay Lessor, upon demand, such additional sum as is necessary. Advance payments
may be intermingled with other moneys of Lessor and shall not bear interest. In
the event of a Breach by Lessee in the performance of its obligations under this
Lease, then any such advance payments may be treated by Lessor as an additional
Security Deposit.

10.3 Joint Assessment. If the Premises are not separately assessed, Lessee’s
liability shall be an equitable proportion of the Real Property Taxes for all of
the land and improvements included within the tax parcel assessed, such
proportion-to be conclusively determined by Lessor from the respective
valuations assigned in the assessor’s work sheets or such other information as
may be reasonably available.

10.4 Personal Property Taxes. Lessee shall pay, prior to delinquency, all taxes
assessed against and levied upon Lessee Owned Alterations, Utility
Installations, Trade Fixtures, furnishings, equipment and all personal property
of Lessee. When possible, Lessee shall cause Its Lessee Owned Alterations and
Utility Installations, Trade Fixtures, furnishings, equipment and all other
personal property to be assessed and billed separately from the real property of
Lessor, If any of Lessee’s said property shall be assessed with Lessor’s real
property, Lessee shall pay Lessor the taxes attributable to Lessee’s property
within 10 days after receipt of a written statement setting forth the taxes
applicable to Lessee’s property.

11. Utilities and Services. Lessee shall pay for all water, gas, heat, light,
power, telephone, trash disposal and other utilities and services supplied to
the Premises, together with any taxes thereon. If any such services are not
separately metered or billed to Lessee, Lessee shall pay a reasonable
proportion, to be determined by Lessor, of all charges jointly metered or
billed. There shall be no abatement of rent and Lessor shall not be liable in
any respect whatsoever for the inadequacy, stoppage, Interruption or
discontinuance of any utility or service due to riot, strike, labor dispute,
breakdown, accident, repair or other cause beyond Lessor’s reasonable control or
in cooperation with governmental request or directions.

12. Assignment and Subletting.

12.1 Lessor’s Consent Required.

(a) Lessee shall not voluntarily or by operation of law assign, transfer,
mortgage or encumber (collectively, “assign or assignment”) or sublet all or any
part of Lessee’s interest in this Lease or in the Premises without Lessor’s
prior written consent.

(b) Unless Lessee is a corporation and its stock is publicly traded on a
national stock exchange, a change in the control of Lessee shall constitute an
assignment requiring consent. The transfer, on a cumulative basis, of 25% or
more of the voting control of Lessee shall constitute a change in control for
this purpose.

(c) The involvement of Lessee or its assets in any transaction, or series of
transactions (by way of merger, sale, acquisition, financing, transfer,
leveraged buy out or otherwise), whether or not a formal assignment or
hypothecation of this Lease or Lessee’s assets occurs, which results or will
result in a reduction of the Net Worth of Lessee by an amount greater than 25%
of such Net Worth as it woo represented at the time of the execution of this
Lease or at the time of the most recent assignment to which Lessor has
consented, or as it exists immediately prior to said-transaction or transactions
constituting such reduction, whichever was or is greater, shall be considered on
assignment of this Lease to which Lessor may withhold its consent. “Net Worth of
Lessee”‘ shall mean the net worth of Lessee (excluding-any guarantors)
established under generally accepted accounting principles.

 

        PAGE 12 OF 23        

 

             

 

 

             

 

INITIALS

        INITIALS

©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

  FORM STN-8-5/05E

 

EXHIBIT 4

PAGE 12 OF 26



--------------------------------------------------------------------------------

(d) An assignment or subletting without consent shall, at Lessor’s option, be a
Default curable after notice per Paragraph 13.1(c), or a noncurable-Breach
without the-necessity of any notice and grace period.—If-Lessor elects to treat
such unapproved assignment or subletting as a noncurable Breach, Lessor may
either: (i) terminate-this Lease, or (ii) upon 30 days written notice, increase
the monthly Base Rent to 110% of the Base Rent then in effect. Further, in the
event of such Breach and rental adjustment, (i) the purchase price of any option
to purchase the Premises held by Lessee shall be subject-to similar adjustment
to 110% of the price previously in effect, and (ii) all fixed and non fixed
rental adjustments scheduled during the remainder of the Lease term shall be
increased to 110% of the scheduled adjusted rent.

(e) Lessee’s remedy for any breach of Paragraph 12.1 by Lessor shall be limited
to compensatory damages and/or injunctive relief.

f) Lessor may reasonably withhold consent to a proposed assignment or subletting
if Lessee is in Default at the time consent is requested.

(g) Notwithstanding the foregoing, allowing a diminimus portion of the Premises,
ie. 20 square feet or less, to be used by a third party vendor in connection
with the installation of a vending machine or payphone shall not constitute a
subletting.

12.2 Terms and Conditions Applicable to Assignment and Subletting.

(a) Regardless of Lessor’s consent, no assignment or subletting shall: (i) be
effective without the express written assumption by such assignee or sublessee
of the obligations of Lessee under this Lease, (ii) release Lessee of any
obligations hereunder, or (iii) alter the primary liability of Lessee for the
payment of Rent or for the performance of any other obligations to be performed
by Lessee.

(b) Lessor may accept Rent or performance of Lessee’s obligations from any
person other than Lessee pending approval or disapproval of an assignment.
Neither a delay in the approval or disapproval of such assignment nor the
acceptance of Rent or performance shall constitute a waiver or estoppel of
Lessor’s right to exercise its remedies for Lessee’s Default or Breach.

(c) Lessor’s consent to any assignment or subletting shall not constitute a
consent to any subsequent assignment or subletting.

(d) In the event of any Default or Breach by Lessee, Lessor may proceed directly
against Lessee, any Guarantors or anyone else responsible for the performance of
Lessee’s obligations under this Lease, including any assignee or sublessee,
without first exhausting Lessor’s remedies against any other person or entity
responsible therefor to Lessor, or any security held by Lessor.

(e) Each request for consent to an assignment or subletting shall be in writing,
accompanied by information relevant to Lessor’s determination as to the
financial and operational responsibility and appropriateness of the proposed
assignee or sublessee, including but not limited to the intended use and/or
required modification of the Premises, if any, together with a fee of $500 as
consideration for Lessor’s considering and processing said request. Lessee
agrees to provide Lessor with such other or additional information and/or
documentation as may be reasonably requested. (See also Paragraph 36)

(f) Any assignee of, or sublessee under, this Lease shall, by reason of
accepting such assignment, entering into such sublease, or entering into
possession of the Premises or any portion thereof, be deemed to have assumed and
agreed to conform and comply with each and every term, covenant, condition and
obligation herein to be observed or performed by Lessee during the term of said
assignment or sublease, other than such obligations as are contrary to or
inconsistent with provisions of an assignment or sublease to which Lessor has
specifically consented to in writing.

(g) Lessor’s consent to any assignment or subletting shall not transfer to the
assignee or sublessee any Option granted to the original Lessee by this Lease
unless such transfer is specifically consented to by Lessor in writing. (See
Paragraph 30.2)

12.3 Additional Terms and Conditions Applicable to Subletting. The following
terms and conditions shall apply to any subletting by Lessee of all or any part
of the Premises and shall be deemed included in all subleases under this Lease
whether or not expressly incorporated therein:

(a) Lessee hereby assigns and transfers to Lessor all of Lessee’s interest in
all Rent payable on any sublease, and Lessor may collect such Rent and apply
same toward Lessee’s obligations under this Lease; provided, however, that until
a Breach shall occur in the performance of Lessee’s obligations, Lessee may
collect said Rent. In the event that the amount collected by Lessor exceeds
Lessee’s then outstanding obligations any such excess shall be refunded to
Lessee. Lessor shall not, by reason of the foregoing or any assignment of such
sublease, nor by reason of the collection of Rent, be deemed liable to the
sublessee for any failure of Lessee to perform and comply with any of Lessee’s
obligations to such sublessee. Lessee hereby irrevocably authorizes and directs
any such sublessee, upon receipt of a written notice from Lessor stating that a
Breach exists in the performance of Lessee’s obligations under this Lease, to
pay to Lessor all Rent due and to become due under the sublease. Sublessee shall
rely upon any such notice from Lessor and shall pay all Rents to Lessor without
any obligation or right to inquire as to whether such Breach exists,
notwithstanding any claim from Lessee to the contrary.

(b) In the event of a Breach by Lessee, Lessor may, at its option, require
sublessee to attorn to Lessor, in which event Lessor shall undertake the
obligations of the sublessor under such sublease from the time of the exercise
of said option to the expiration of such sublease; provided, however, Lessor
shall not be liable for any prepaid rents or security deposit paid by such
sublessee to such sublessor or for any prior Defaults or Breaches of such
sublessor.

(c) Any matter requiring the consent of the sublessor under a sublease shall
also require the consent of Lessor.

 

        PAGE 13 OF 23        

 

             

 

 

             

 

INITIALS

        INITIALS

©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

  FORM STN-8-5/05E

 

EXHIBIT 4

PAGE 13 OF 26



--------------------------------------------------------------------------------

(d) No sublessee shall further assign or sublet all or any part of the Premises
without Lessor’s prior written consent.

(e) Lessor shall deliver a copy of any notice of Default or Breach by Lessee to
the sublessee, who shall have the right to cure the Default of Lessee within the
grace period, if any, specified in such notice. The sublessee shall have a right
of reimbursement and offset from and against Lessee for any such Defaults cured
by the sublessee.

13. Default; Breach; Remedies.

13.1 Default; Breach. A “Default” is defined as a failure by the Lessee to
comply with or perform any of the terms, covenants, conditions or Rules and
Regulations under this Lease. A “Breach” is defined as the occurrence of one or
more of the following Defaults, and the failure of Lessee to cure such Default
within any applicable grace period:

(a) The abandonment of the Premises; or the vacating of the Premises without
providing a commercially reasonable level of security, or where the coverage of
the property insurance described in Paragraph 8.3 is jeopardized as a result
thereof, or without providing reasonable assurances to minimize potential
vandalism.

(b) The failure of Lessee to make any payment of Rent or any Security Deposit
required to be made by Lessee hereunder, whether to Lessor or to a third party,
when due, to provide reasonable evidence of insurance or surety bond, or to
fulfill any obligation under this Lease which endangers or threatens life or
property, where such failure continues for a period of 3 business days following
written notice to Lessee.

(c) The commission of waste, act or acts constituting public or private
nuisance, and/or an illegal activity on the Premises by Lessee, where such
actions continue for a period of 3 business days following written notice to
Lessee.

(d) The failure by Lessee to provide (i) reasonable written evidence of
compliance with Applicable Requirements, (ii) the service contracts, (iii) the
rescission of an unauthorized assignment or subletting, (iv) an Estoppel
Certificate, (v) a requested subordination, (vi) evidence concerning any
guaranty and/or Guarantor, (vii) any document requested under Paragraph 42,
(viii) material safety data sheets (MSDS), or (ix) any other documentation or
information which Lessor may reasonably require of Lessee under the terms of
this Lease, where any such failure continues for a period of 10 days following
written notice to Lessee.

(e) A Default by Lessee as to the terms, covenants, conditions or provisions of
this Lease, or of the rules adopted under Paragraph 40 hereof, other than those
described in subparagraphs 13.1(a), (b), (c) or (d), above, where such Default
continues for a period of 30 days after written notice; provided, however, that
if the nature of Lessee’s Default is such that more than 30 days are reasonably
required for its cure, then it shall not be deemed to be a Breach if Lessee
commences such cure within said 30 day period and thereafter diligently
prosecutes such cure to completion.

(f) The occurrence of any of the following events: (i) the making of any general
arrangement or assignment for the benefit of creditors; (ii) becoming a “debtor”
as defined in 11 U.S.C. §101 or any successor statute thereto (unless, in the
case of a petition filed against Lessee, the same is dismissed within 60 days);
(iii) the appointment of a trustee or receiver to take possession of
substantially all of Lessee’s assets located at the Premises or of Lessee’s
interest in this Lease, where possession is not restored to Lessee within 30
days; or (iv) the attachment, execution or other judicial seizure of
substantially all of Lessee’s assets located at the Premises or of Lessee’s
interest in this Lease, where such seizure is not discharged within 30 days;
provided, however, in the event that any provision of this subparagraph is
contrary to any applicable law, such provision shall be of no force or effect,
and not affect the validity of the remaining provisions.

(g) The discovery that any financial statement of Lessee or of any Guarantor
given to Lessor was materially false.

(h) If the performance of Lessee’s obligations’ under this Lease is guaranteed:
(i) the death of a Guarantor, (ii) the termination of a Guarantor’s liability
with respect to this Lease other than in accordance with the terms of such
guaranty, (iii) a Guarantor’s becoming insolvent or the subject of a bankruptcy
filing, (iv) a Guarantor’s refusal to honor the guaranty, or (v) a Guarantor’s
breach of its guaranty obligation on an anticipatory basis, and Lessee’s
failure, within 60 days-following written notice of any such event, to provide
written alternative assurance or security, which, when coupled with the then
existing-resources of Lessee, equals or exceeds the combined financial resources
of Lessee and the Guarantors that existed at the time of execution of this
Lease.

13.2 Remedies. If Lessee fails to perform any of its affirmative duties or
obligations, within 10 days after written notice (or in case of an emergency,
without notice), Lessor may, at its option, perform such duty or obligation on
Lessee’s behalf, including but not limited to the obtaining of reasonably
required bonds, insurance policies, or governmental licenses, permits or
approvals. Lessee shall pay to Lessor an amount equal to 115% of the costs and
expenses incurred by Lessor in such performance upon receipt of an invoice
therefor. In the event of a Breach, Lessor may, with or without further notice
or demand, and without limiting Lessor in the exercise of any right or remedy
which Lessor may have by reason of such Breach:

(a) Terminate Lessee’s right to possession of the Premises by any lawful means,
in which case this Lease shall terminate and Lessee shall immediately surrender
possession to Lessor. In such event Lessor shall be entitled to recover from
Lessee: (i) the unpaid Rent which had been earned at the time of termination;
(ii) the worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that the Lessee proves could have been reasonably
avoided; (iii) the worth at

 

        PAGE 14 OF 23        

 

             

 

 

             

 

INITIALS

        INITIALS

©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

  FORM STN-8-5/05E

 

EXHIBIT 4

PAGE 14 OF 26



--------------------------------------------------------------------------------

the time of award of the amount by which the unpaid rent for the balance of the
term after the time of award exceeds the amount of such rental loss that the
Lessee proves could be reasonably avoided; and (iv) any other amount necessary
to compensate Lessor for all the detriment proximately caused by the Lessee’s
failure to perform its obligations under this Lease or which in the ordinary
course of things would be likely to result therefrom, including but not limited
to the cost of recovering possession of the Premises, expenses of reletting,
including necessary renovation and alteration of the Premises, reasonable
attorneys’ fees, and that portion of any leasing commission paid by Lessor in
connection with this Lease applicable to the unexpired term of this Lease. The
worth at the time of award of the amount referred to in provision (iii) of the
immediately preceding sentence shall be computed by discounting such amount at
the discount rate of the Federal Reserve Bank of the District within which the
Premises are located at the time of award plus one percent. Efforts by Lessor to
mitigate damages caused by Lessee’s Breach of this Lease shall not waive
Lessor’s right to recover damages under Paragraph 12. If termination of this
Lease is obtained through the provisional remedy of unlawful detainer, Lessor
shall have the right to recover in such proceeding any unpaid Rent and damages
as are recoverable therein, or Lessor may reserve the right to recover all or
any part thereof in a separate suit. If a notice and grace period required under
Paragraph 13.1 was not previously given, a notice to pay rent or quit, or to
perform or quit given to Lessee under the unlawful detainer statute shall also
constitute the notice required by Paragraph 13.1. In such case, the applicable
grace period required by Paragraph 13.1 and the unlawful detainer statute shall
run concurrently, and the failure of Lessee to cure the Default within the
greater of the two such grace periods shall constitute both an unlawful detainer
and a Breach of this Lease entitling Lessor to the remedies provided for in this
Lease and/or by said statute.

(b) Continue the Lease and Lessee’s right to possession and recover the Rent as
it becomes due, in which event Lessee may sublet or assign, subject only to
reasonable limitations. Acts of maintenance, efforts to relet, and/or the
appointment of a receiver to protect the Lessor’s interests, shall not
constitute a termination of the Lessee’s right to possession.

(c) Pursue any other remedy now or hereafter available under the laws or
judicial decisions of the state wherein the Premises are located. The expiration
or termination of this Lease and/or the termination of Lessee’s right to
possession shall not relieve Lessee from liability under any indemnity
provisions of this Lease as to matters occurring or accruing during the term
hereof or by reason of Lessee’s occupancy of the Premises.

13.3 Inducement Recapture. Any agreement for free or abated rent or other
charges, or for the giving or paying by Lessor to or for Lessee of any cash or
other bonus, inducement or consideration for Lessee’s entering into this Lease,
all of which concessions are hereinafter referred to as “Inducement Provisions,”
shall be deemed conditioned upon Lessee’s full and faithful performance of all
of the terms, covenants and conditions of this Lease. Upon Breach of this Lease
by Lessee, any such Inducement Provision shall automatically be deemed deleted
from this Lease and of no further force or effect, and any rent, other charge,
bonus, inducement or consideration theretofore abated, given or paid by Lessor
under such an inducement Provision shall be immediately duo and payable by
Lessee to Lessor, notwithstanding any subsequent cure of said Breach by Lessee.
The acceptance by Lessor of rent or the cure of the Breach which initiated the
operation of this paragraph shall not be deemed a waiver by Lessor of the
provisions of this paragraph unless specifically so stated in writing by Lessor
at the time of such acceptance.

13.4 Late Charges. Lessee hereby acknowledges that late payment by Lessee of
Rent will cause Lessor to incur costs not contemplated by this Lease, the exact
amount of which will be extremely difficult to ascertain. Such costs include,
but are not limited to, processing and accounting charges, and late charges
which may be imposed upon Lessor by any Lender. Accordingly, if any Rent shall
not be received by Lessor within 5 days after receipt of notice that such amount
is shall be due, then, without any requirement for notice to Lessee, Lessee
shall immediately pay to Lessor a one-time late charge equal to 10% of each such
overdue amount or $100, whichever is greater. The Parties hereby agree that such
late charge represents a fair and reasonable estimate of the costs Lessor will
incur by reason of such late payment. Acceptance of such late charge by Lessor
shall in no event constitute a waiver of Lessee’s Default or Breach with respect
to such overdue amount, nor prevent the exercise of any of the other rights and
remedies granted hereunder. In the event that a late charge is payable
hereunder, whether or not collected, for 3 consecutive installments of Base
Rent, then notwithstanding any provision of this Lease to the contrary, Base
Rent shall, at Lessor’s option, become due and payable quarterly in advance.

13.5 Interest. Any monetary payment due Lessor hereunder, other than late
charges, not received by Lessor, when due as to scheduled payments (such as Base
Rent) or within 30 days following the date on which it was due for non-scheduled
payment, shall bear interest from the date when due, as to scheduled payments,
or the 31st day after it was due as to non-scheduled payments. The interest (
“Interest”) charged shall be computed at the rate of 10% per annum but shall not
exceed the maximum rate allowed by law. Interest is payable in addition to the
potential late charge provided for in Paragraph 13.4.

13.6 Breach by Lessor.

(a) Notice of Breach. Lessor shall not be deemed in breach of this Lease unless
Lessor fails within a reasonable time to perform an obligation required to be
performed by Lessor. For purposes of this Paragraph, a reasonable time shall in
no event be less than 30 days after receipt by Lessor, and any Lender whose name
and address shall have been furnished Lessee in writing for such purpose, of
written notice specifying wherein such obligation of Lessor has not been
performed; provided, however, that if the nature of Lessor’s obligation is such
that more than 30 days are reasonably required for its performance, then Lessor
shall not be in breach if performance is commenced within such 30 day period and
thereafter diligently pursued to completion.

 

        PAGE 15 OF 23        

 

             

 

 

             

 

INITIALS

        INITIALS

©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

  FORM STN-8-5/05E

 

EXHIBIT 4

PAGE 15 OF 26



--------------------------------------------------------------------------------

(b) Performance by Lessee on Behalf of Lessor. In the event that neither Lessor
nor Lender cures said breach within 30 days after receipt of said notice, or if
having commenced said cure they do not diligently pursue it to completion, then
Lessee may elect to cure said breach at Lessee’s expense and offset from Rent
the actual and reasonable cost to perform such cure, provided, however, that
such offset shall not exceed an amount equal to the greater of one month’s Base
Rent or the Security Deposit, reserving Lessee’s right to seek reimbursement
from Lessor for any such expense in excess of such offset. Lessee shall document
the cost of said cure and supply said documentation to Lessor.

14. Condemnation. If the Premises or any portion thereof are taken under the
power of eminent domain or sold under the threat of the exercise of said power
(collectively “Condemnation”), this Lease shall terminate as to the part taken
as of the date the condemning authority takes title or possession, whichever
first occurs. If any more than 10% of the Building, or more than 25% of that
portion of the Premises not occupied by any building, is taken by Condemnation,
and such taking materially and adversely affects Lessee’s use of the Premises,
Lessee may, at Lessee’s option, to be exercised in writing within 10 days after
Lessor shall have given Lessee written notice of such taking (or in the absence
of such notice, within 10 days after the condemning authority shall have taken
possession) terminate this Lease as of the date the condemning authority takes
such possession. If Lessee does not terminate this Lease in accordance with the
foregoing, this Lease shall remain in full force and effect as to the portion of
the Premises remaining, except that the Base Rent shall be reduced in proportion
to the reduction in utility of the Premises caused by such Condemnation.
Condemnation awards and/or payments shall be the property of Lessor, whether
such award shall be made as compensation for diminution in value of the
leasehold, the value of the part taken, or for severance damages; provided,
however, that Lessee shall be entitled to any compensation for Lessee’s
relocation expenses, loss of business goodwill and/or Trade Fixtures, without
regard to whether or not this Lease is terminated pursuant to the provisions of
this Paragraph. Alt Alterations and Utility Installations made to the Premises
by Lessee, for purposes of Condemnation only, shall be considered the property
of the Lessee and Lessee shall be entitled to any and all compensation which is
payable therefor. In the event that this Lease is not terminated by reason of
the Condemnation, Lessor shall repair any damage to the Premises caused by such
Condemnation.

15. Brokerage Fees.

15.1 Additional Commission. In addition to the payments owed pursuant to
Paragraph 1.9 above, and unless Lessor and the Brokers otherwise agree in
writing, Lessor agrees that: (a) if Lessee exorcises any Option, (b) if Lessee
acquires any rights to the Premises or other premises owned by Lessor and
located within the came Project, if any, within which the Premises is located,
(c) if Lessee remains in possession of the Premises, with the consent of Lessor,
after the expiration of this Lease, or (d) if Base Rent is increased, whether by
agreement or operation of an escalation clause herein, then, Lessor shall pay
Brokers a fee in accordance with the schedule of the Brokers in effect at the
time of the execution of this Lease.

15.2 Assumption of Obligations. Any buyer or transferee of Lessor’s interest in
this Lease shall be deemed to have assumed Lessor’s obligation hereunder.
Brokers shall be third party beneficiaries of the provisions of Paragraphs 1.9,
15, 22 and 31. If Lessor fails to pay to Brokers any amounts due as and for
brokerage fees pertaining to this Lease when due, then such amounts shall accrue
interest. In addition, if Lessor fails to pay any amounts to Lessee’s Broker
when due, Lessee’s Broker may send written notice to Lessor and Lessee of such
failure and if Lessor fails to pay such amounts within 10 days after said
notice, Lessee shall pay said monies to its Broker and offset such amounts
against Rent. In addition, Lessee’s Broker shall be deemed to be a third party
beneficiary of any commission agreement entered into by and/or between Lessor
and Lessor’s Broker for the limited purpose of collecting any brokerage fee
owed.

15.3 Representations and Indemnities of Broker Relationships. Lessee and Lessor
each represent and warrant to the other that it has had no dealings with any
person, firm, broker or finder (other than the Brokers, if any) in connection
with this Lease, and that no one other than said named Brokers is entitled to
any commission or finder’s fee in connection herewith. Lessee and Lessor do each
hereby agree to indemnify, protect, defend and hold the other harmless from and
against liability for compensation or charges which may be claimed by any such
unnamed broker, finder or other similar party by reason of any dealings or
actions of the indemnifying Party, including any costs, expenses, attorneys’
fees reasonably incurred with respect thereto.

16. Estoppel Certificates.

(a) Each Party (as “Responding Party”) shall within 10 days after written notice
from the other Party (the “Requesting Party”) execute, acknowledge and deliver
to the Requesting Party a statement in writing in form similar to the then most
current “Estoppel Certificate” form published by the AIR Commercial Real Estate
Association, plus such additional information, confirmation and/or statements as
may be reasonably requested by the Requesting Party.

 

        PAGE 16 OF 23        

 

             

 

 

             

 

INITIALS

        INITIALS

©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

  FORM STN-8-5/05E

 

EXHIBIT 4

PAGE 16 OF 26



--------------------------------------------------------------------------------

(b) If the Responding Party shall fail to execute or deliver the Estoppel
Certificate within such 10 day period, the Requesting Party may execute an
Estoppel Certificate stating that (i) the Lease is in full force and effect
without modification except as may be represented by the Requesting Party,
(ii) there are no uncured defaults in the Requesting Party’s performance, and
(iii) if Lessor is the Requesting Party, not more than one month’s rent has been
paid in advance. Prospective purchasers and encumbrancers may rely upon the
Requesting Party’s Estoppel Certificate, and the Responding Party shall be
estopped from denying the truth of the facts contained in said Certificate.

(c) If Lessor desires to finance, refinance, or sell the Premises, or any part
thereof, Lessee and all Guarantors shall deliver to any potential lender or
purchaser designated by Lessor such financial statements as may be reasonably
required by such lender or purchaser, including but not limited to Lessee’s
financial statements for the past 3 years. All such financial statements shall
be received by Lessor and such lender or purchaser in confidence and shall be
used only for the purposes herein set forth.

17. Definition of Lessor. The term “Lessor” as used herein shall mean the owner
or owners at the time in question of the fee title to the Premises, or, if this
is a sublease, of the Lessee’s interest in the prior lease. In the event of a
transfer of Lessor’s title or interest in the Premises or this Lease, Lessor
shall deliver to the transferee or assignee (in cash or by credit) any unused
Security Deposit held by Lessor. Except as provided in Paragraph 15, upon such
transfer or assignment and delivery of the Security Deposit, as aforesaid, the
prior Lessor shall be relieved of all liability with respect to the obligations
and/or covenants under this Lease thereafter to be performed by the Lessor.
Subject to the foregoing, the obligations and/or covenants in this Lease to be
performed by the Lessor shall be binding only upon the Lessor as hereinabove
defined.

18. Severability. The invalidity of any provision of this Lease, as determined
by a court of competent jurisdiction, shall in no way affect the validity of any
other provision hereof.

19. Days. Unless otherwise specifically indicated to the contrary, the word
“days” as used in this Lease shall mean and refer to calendar days.

20. Limitation on Liability. The obligations of Lessor under this Lease shall
not constitute personal obligations of Lessor or its partners, members,
directors, officers or shareholders, and Lessee shall look to the Premises, and
to no other assets of Lessor, for the satisfaction of any liability of Lessor
with respect to this Lease, and shall not seek recourse against Lessor’s
partners, members, directors, officers or shareholders, or any of their personal
assets for such satisfaction.

21. Time of Essence. Time is of the essence with respect to the performance of
all obligations to be performed or observed by the Parties under this Lease.

22. No Prior or Other Agreements; Broker Disclaimer. This Lease contains all
agreements between the Parties with respect to any matter mentioned herein, and
no other prior or contemporaneous agreement or understanding shall be effective.
Lessor and Lessee each represents and warrants to the Brokers that it has made,
and is relying solely upon, its own investigation as to the nature, quality,
character and financial responsibility of the other Party to this Lease and as
to the use, nature, quality and character of the Premises. Brokers have no
responsibility with respect thereto or with respect to any default or breach
hereof by either Party. The liability (including court costs and attorneys’
fees) of any Broker with respect to negotiation, execution, delivery or
performance by either Lessor or Lessee under this Lease or any amendment or
modification hereto shall be limited to on amount up to the fee received by such
Broker pursuant to this Lease; provided, however, that the foregoing limitation
on each Broker’s liability shall not be applicable-to any gross negligence or
willful misconduct of such Broker.

23. Notices.

23.1 Notice Requirements. All notices required or permitted by this Lease or
applicable law shall be in writing and may be delivered in person (by hand or by
courier) or may be sent by regular, certified or registered mail or U.S. Postal
Service Express Mail, with postage prepaid, or by facsimile transmission, and
shall be deemed sufficiently given if served in a manner specified in this
Paragraph 23. The addresses noted adjacent to a Party’s signature on this Lease
shall be that Party’s address for delivery or mailing of notices. Either Party
may by written notice to the other specify a different address for notice,
except that upon Lessee’s taking possession of the Premises, the Premises shall
constitute Lessee’s address for notice. A copy of all notices to Lessor shall be
concurrently transmitted to such party or parties at such addresses as Lessor
may from time to time hereafter designate in writing.

 

        PAGE 17 OF 23        

 

             

 

 

             

 

INITIALS

        INITIALS

©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

  FORM STN-8-5/05E

 

EXHIBIT 4

PAGE 17 OF 26



--------------------------------------------------------------------------------

23.2 Date of Notice. Any notice sent by registered or certified mail, return
receipt requested, shall be deemed given on the date of delivery shown on the
receipt card, or if no delivery date is shown, the postmark thereon. If sent by
regular mail the notice shall be deemed given 72 hours after the same is
addressed as required herein and mailed with postage prepaid. Notices delivered
by United States Express Mail or overnight courier that guarantee next day
delivery shall be deemed given 24 hours after delivery of the same to the Postal
Service or courier. Notices transmitted by facsimile transmission or similar
means shall be deemed delivered upon telephone confirmation of receipt
(confirmation report from fax machine is sufficient), provided a copy is also
delivered via delivery or mail. If notice is received on a Saturday, Sunday or
legal holiday, it shall be deemed received on the next business day.

24. Waivers. No waiver by Lessor of the Default or Breach of any term, covenant
or condition hereof by Lessee, shall be deemed a waiver of any other term,
covenant or condition hereof, or of any subsequent Default or Breach by Lessee
of the same or of any other term, covenant or condition hereof. Lessor’s consent
to, or approval of, any act shall not be deemed to render unnecessary the
obtaining of Lessor’s consent to, or approval of, any subsequent or similar act
by Lessee, or be construed as the basis of an estoppel to enforce the provision
or provisions of this Lease requiring such consent. The acceptance of Rent by
Lessor shall not be a waiver of any Default or Breach by Lessee. Any payment by
Lessee may be accepted by Lessor on account of moneys or damages due Lessor,
notwithstanding any qualifying statements or conditions made by Lessee in
connection therewith, which such statements and/or conditions shall be of no
force or effect whatsoever unless specifically agreed to in writing by Lessor at
or before the time of deposit of such payment.

25. Disclosures Regarding The Nature of a Real Estate Agency Relationship.

(a) When entering into a discussion with a real estate agent regarding a real
estate transaction, a Lessor or Lessee should from the outset understand what
type of agency relationship or representation it has with the agent or agents in
the transaction. Lessor and Lessee acknowledge being advised by the Brokers in
this transaction, as follows:

(i) Lessor’s Agent. A Lessor’s agent under a listing agreement with the Lessor
acts as the agent for the Lessor only. A Lessor’s agent or subagent has the
following affirmative obligations: To the Lessor: A fiduciary duty of utmost
care, integrity, honesty, and loyalty in dealings with the Lessor. To the Lessee
and the Lessor: a. Diligent exercise of reasonable skills and care in
performance of the agent’s duties. b. A duty of honest and fair dealing and good
faith. c. A duty to disclose all facts known to the agent materially affecting
the value or desirability of the property that are not known to, or within the
diligent attention and observation of, the Parties. An agent is not obligated to
reveal to either Party any confidential information obtained from the other
Party which does not involve the affirmative duties set forth above.

(ii) Lessee’s Agent. An agent can agree to act as agent for the Lessee only. In
these situations, the agent is not the Lessor’s agent, even if by agreement the
agent may receive compensation for services rendered, either in full or in part
from the Lessor. An agent acting only for a Lessee has the following affirmative
obligations. To the Lessee: A fiduciary duty of utmost care, integrity, honesty,
and loyalty in dealings with the Lessee. To the Lessee and the Lessor: a.
Diligent exercise of reasonable skills and care in performance of the agent’s
duties. b. A duty of honest and fair dealing and good faith. c. A duty to
disclose all facts known to the agent materially affecting the value or
desirability of the property that are not known to, or within the diligent
attention and observation of, the Parties. An agent is not obligated to reveal
to either Party any confidential information obtained from the other Party which
does not involve the affirmative duties set forth above.

(iii) Agent Representing Both Lessor and Lessee. A real estate agent, either
acting directly or through one or more associate licenses, can legally be the
agent of both the Lessor and the Lessee in a transaction, but only with the
knowledge and consent of both the Lessor and the Lessee. In a dual agency
situation, the agent has the following affirmative obligations to both the
Lessor and the Lessee: a. A fiduciary duty of utmost care, integrity, honesty
and loyalty in the dealings with either Lessor or the Lessee, b. Other duties to
the Lessor and the Lessee as stated above in subparagraphs (i) or (ii). In
representing both Lessor and Lessee, the agent may not without the express
permission of the respective Party, disclose to the other Party that the Lessor
will accept rent in an amount less than that indicated in the listing or that
the Lessee is willing to pay a higher rent than that offered. The above duties
of the agent in a real estate transaction do not relieve a Lessor or Lessee from
the responsibility to protect their own interests. Lessor and Lessee should
carefully read all agreements to assure that they adequately express their
understanding of the transaction. A real estate agent is a person qualified to
advise about real estate. If legal or tax advice is desired, consult a competent
professional.

(b) Brokers have no responsibility with respect to any default or breach hereof
by either Party. The Parties agree that no lawsuit or other legal proceeding
involving any breach of duty, error or omission relating to this Lease may be
brought against Broker more than one year after the Start Data and that the
liability (including court costs and attorneys’ fees), of any Broker with
respect to any such lawsuit and/or legal proceeding shall not exceed the fee
received by such Broker pursuant to this Lease; provided, however, that the
foregoing limitation on each Broker’s liability shall not be applicable to any
gross negligence or willful misconduct of such Broker.

(c) Lessor and Lessee agree to identify to Brokers as “Confidential” any
communication or information given Brokers that is considered by such Party to
be confidential.

 

        PAGE 18 OF 23        

 

             

 

 

             

 

INITIALS

        INITIALS

©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

  FORM STN-8-5/05E

 

EXHIBIT 4

PAGE 18 OF 26



--------------------------------------------------------------------------------

26. No Right To Holdover. Except as provided in the Addendum, Lessee has no
right to retain possession of the Premises or any part thereof beyond the
expiration or termination of this Lease. In the event that Lessee holds over,
then the Base Rent shall be increased to 150% of the Base Rent applicable
immediately preceding the expiration or termination. Nothing contained herein
shall be construed as consent by Lessor to any holding over by Lessee.

27. Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies at
law or in equity.

28. Covenants and Conditions; Construction of Agreement. All provisions of this
Lease to be observed or performed by Lessee are both covenants and conditions.
In construing this Lease, all headings and titles are for the convenience of the
Parties only and shall not be considered a part of this Lease. Whenever required
by the context, the singular shall include the plural and vice versa. This Lease
shall not be construed as if prepared by one of the Parties, but rather
according to its fair meaning as a whole, as if both Parties had prepared it.

29. Binding Effect; Choice of Law. This Lease shall be binding upon the Parties,
their personal representatives, successors and assigns and be governed by the
laws of the State in which the Premises are located. Any litigation between the
Parties hereto concerning this Lease shall be initiated in the county in which
the Premises are located.

30. Subordination; Attornment; Non-Disturbance.

30.1 Subordination. This Lease and any Option granted hereby shall be subject
and subordinate to any ground lease, mortgage, deed of trust, or other
hypothecation or security device (collectively, “Security Device”), now or
hereafter placed upon the Premises, to any and all advances made on the security
thereof, and to all renewals, modifications, and extensions thereof. Lessee
agrees that the holders of any such Security Devices (In this Lease together
referred to as “Lender”) shall have no liability or obligation to perform any of
the obligations of Lessor under this Lease. Any Lender may elect to have this
Lease and/or any Option granted hereby superior to the lien of its Security
Device by giving written notice thereof to Lessee, whereupon this Lease and such
Options shall be deemed prior to such Security Device, notwithstanding the
relative dates of the documentation or recordation thereof.

30.2 Attainment. In the event that Lessor transfers title to the Premises, or
the Premises are acquired by another upon the foreclosure or termination of a
Security Device to which this Lease is subordinated (i) Lessee shall, subject to
the non-disturbance provisions of Paragraph 30.3, attorn to such new owner, and
upon request, enter into a new lease, containing all of the terms and provisions
of this Lease, with such new owner for the remainder of the term hereof, or, at
the election of the new owner, this Lease will automatically become a new lease
between Lessee and such new owner, for the remainder of the term hereof, and
(ii) Lessor shall thereafter be relieved of any further obligations hereunder
and such new owner shall assume all of Lessor’s obligations, except that such
new owner shall not: (a) be liable for any act or omission of any prior lessor
or with respect to events occurring prior to acquisition of ownership; (b) be
subject to any offsets or defenses which Lessee might have against any prior
lessor, (c) be bound by prepayment of more than one month’s rent, or (d) be
liable for the return of any security deposit paid to any prior lessor.

30.3 Non-Disturbance. With respect to Security Devices entered into by Lessor
after the execution of this Lease, Lessee’s subordination of this Lease shall be
subject to receiving a commercially reasonable non-disturbance agreement (a
“Non-Disturbance Agreement”) from the Lender which Non Disturbance Agreement
provides that Lessee’s possession of the Premises, and this Lease, including any
options to extend the term hereof, will not be disturbed so long as Lessee is
not in Breach hereof and attorns to the record owner of the Premises. Further,
within 60 days after the execution-of this Lease. Lessor shall use its
commercially reasonable efforts to obtain a Non Disturbance Agreement from the
holder of any pro existing Security Device which is secured by the Premises. In
the event that Lessor is unable to provide the Non Disturbance Agreement within
said 60 days, then Lessee may, at Lessee’s option, directly contact Lender and
attempt to negotiate for the execution and delivery of a Non Disturbance
Agreement.

30.4 Self-Executing. The agreements contained in this Paragraph 30 shall be
effective without the execution of any further documents; provided, however,
that upon written request from Lessor or a Lender in connection with a sale,
financing or refinancing of the Premises, Lessee and Lessor shall execute such
further writings as may be reasonably required to separately document any
subordination, attornment and/or Non-Disturbance Agreement provided for herein.

 

        PAGE 19 OF 23        

 

             

 

 

             

 

INITIALS

        INITIALS

©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

  FORM STN-8-5/05E

 

EXHIBIT 4

PAGE 19 OF 26



--------------------------------------------------------------------------------

31. Attorneys’ Fees. If any Party or Broker brings an action or proceeding
involving the Premises whether founded in tort, contract or equity, or to
declare rights hereunder, the Prevailing Party (as hereafter defined) in any
such proceeding, action, or appeal thereon, shall be entitled to reasonable
attorneys’ fees. Such fees may be awarded in the same suit or recovered in a
separate suit, whether or not such action or proceeding is pursued to decision
or judgment. The term, “Prevailing Party” shall include, without limitation, a
Party or Broker who substantially obtains or defeats the relief sought, as the
case may be, whether by compromise, settlement, judgment, or the abandonment by
the other Party or Broker of its claim or defense. The attorneys’ fees award
shall not be computed in accordance with any court fee schedule, but shall be
such as to fully reimburse all attorneys’ fees reasonably incurred. In addition,
Lessor shall be entitled to attorneys’ fees, costs and expenses incurred in the
preparation and service of notices of Default and consultations in connection
therewith, whether or not a legal action is subsequently commenced in connection
with such Default or resulting Breach ($200 is a reasonable minimum per
occurrence for such services and consultation).

32. Lessor’s Access; Showing Premises; Repairs. Lessor and Lessor’s agents shall
have the right to enter the Premises at any time, in the case of an emergency,
and otherwise at reasonable times after reasonable prior notice for the purpose
of showing the same to prospective purchasers, lenders, or tenants, and making
such alterations, repairs, improvements or additions to the Premises as Lessor
may deem necessary or desirable and the erecting, using and maintaining of
utilities, services, pipes and conduits through the Premises and/or other
premises as long as there is no material adverse effect to Lessee’s use of the
Premises. All such activities shall be without abatement of rent or liability to
Lessee. *

33. Auctions. Lessee shall not conduct, nor permit to be conducted, any auction
upon the Premises without Lessor’s prior written consent. Lessor shall not be
obligated to exercise any standard of reasonableness in determining whether to
permit an auction.

34. Signs. Lessor may place on the Premises ordinary “For Sale” signs at any
time and ordinary “For Lease” signs during the last 6 months of the term hereof.
Except for ordinary “for sublease” signs, Lessee shall not place any sign upon
the Premises without Lessor’s prior written consent. All signs must comply with
all Applicable Requirements.

35. Termination; Merger. Unless specifically stated otherwise in writing by
Lessor, the voluntary or other surrender of this Lease by Lessee, the mutual
termination or cancellation hereof, or a termination hereof by Lessor for Breach
by Lessee, shall automatically terminate any sublease or lesser estate in the
Premises; provided, however; that Lessor may elect to continue any one or all
existing subtenancies. Lessor’s failure within 10 days following any such event
to elect to the contrary by written notice to the holder of any such lesser
interest, shall constitute Lessor’s election to have such event constitute the
termination of such interest

36. Consents. Except as otherwise provided herein, wherever in this Lease the
consent of a Party is required to an act by or for the other Party, such consent
shall not be unreasonably withheld or delayed. Lessor’s actual reasonable costs
and expenses (Including but not limited to architects’, attorneys’, engineers’
and other consultants’ fees) incurred In the consideration of, or response to, a
request by Lessee for any Lessor consent, including but not limited to consents
to an assignment, a subletting or the presence or use of a Hazardous Substance,
shall be paid by Lessee upon receipt of an invoice and supporting documentation
therefor. Lessor’s consent to any act, assignment or subletting shall not
constitute an acknowledgment that no Default or Breach by Lessee of this Lease
exists, nor shall such consent be deemed a waiver of any then existing Default
or Breach, except as may be otherwise specifically stated in writing by Lessor
at the time of such consent. The failure to specify herein any particular
condition to Lessor’s consent shall not preclude the imposition by Lessor at the
time of consent of such further or other conditions as are then reasonable with
reference to the particular matter for which consent is being given. In the
event that either Party disagrees with any determination made by the other
hereunder and reasonably requests the reasons for such determination, the
determining party shall furnish its reasons in writing and in reasonable detail
within 10 business days following such request.

37. Guarantor,

37.1 Execution. The Guarantors, if any, shall each execute a guaranty in the
form most recently published by the AIR Commercial Real Estate Association, and
each such Guarantor shall have the same obligations as Lessee under this Lease.

37.2 Default. It shall constitute a Default of the Lessee if any Guarantor fails
or refuses, upon request to provide: (a) evidence of the execution of the
guaranty, including the authority of the party signing on Guarantor’s behalf to
obligate Guarantor, and in the case of a corporate Guarantor, a certified copy
of a resolution of its board of directors authorizing the making of such
guaranty, (b) current financial statements; (c) an Estoppel Certificate, or
(d) written confirmation that the guaranty is still in effect.

38. Quiet Possession. Subject to payment by Lessee of the Rent and performance
of all of the covenants, conditions and provisions on Lessee’s pant to be
observed and performed under this Lease, Lessee shall have quiet possession and
quiet enjoyment of the Premises during the term hereof.

 

        PAGE 20 OF 23        

 

             

 

 

             

 

INITIALS

        INITIALS

©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

  FORM STN-8-5/05E

 

EXHIBIT 4

PAGE 20 OF 26



--------------------------------------------------------------------------------

39. Options. If Lessee is granted an Option, as defined below, then the
following provisions shall apply:

39.1 Definition. “Option”, shall mean: (a) the right to extend the term of or
renew this Lease or to extend or renew any lease that Lessee has on other
property of Lessor: (b) the right of first refusal or first offer to lease
either the Premises or other property of Lessor; (c) the right to purchase or
the right of first refusal to purchase the Premises or other property of Lessor.

39.2 Options Personal To Original Lessee. Any Option granted to Lessee in this
Lease is personal to the original Lessee, and cannot be assigned or exorcised by
anyone other than said original Lessee and only while the original Lessee is in
full possession of the Premises and if requested by Lessor, with Lessee
certifying that Lessee has no intention of thereafter assigning or subletting.

39.3 Multiple Options. In the event that Lessee has any multiple Options to
extend or renew this Lease, a later Option cannot be exercised unless the prior
Options have been validly exercised.

39.4 Effect of Default on Options.

(a) Lessee shall have no right to exercise an Option: (i) during the period
commencing with the giving of any notice of Default and continuing until said
Default is cured, (ii) during the period of time any Rent is unpaid (without
regard to whether notice thereof is given Lessee), (iii) during the time Lessee
is in Breach of this Lease, or (iv) in the event that Lessee has been given 3 or
more notices of separate Default, whether or not the Defaults are cured, during
the 12 month period immediately preceding the exercise of the Option.

(b) The period of time within which an Option may be exercised shall not be
extended or enlarged by reason of Lessee’s inability to exercise an Option
because of the provisions of Paragraph 30.4(a).

(c) An Option shall terminate and be of no further force or effect,
notwithstanding Lessee’s due and timely exercise of-the Option, if, after such
exercise and prior to the commencement of the extended term or completion of the
purchase, (i) Lessee fails to pay Rent for a period of 30 days after such Rent
becomes due (without any necessity of Lessor to give notice thereof), or (ii) if
Lessee commits a Breach of this Lease.

40. Multiple Buildings. If the Premises are a part of a group of buildings
controlled by Lessor, Lessee agrees that it will abide by and conform to all
reasonable rules and regulations which Lessor may make from time to time for the
management, safety, and care of said properties, including the care and
cleanliness of the grounds and including the parking, loading and unloading of
vehicles, and to cause its employees, suppliers, shippers, customers,
contractors and invitees to so abide and conform. Lessee also agrees to pay its
fair share of common expenses incurred in connection with such rules and
regulations.

41. Security Measures. Lessee hereby acknowledges that the Rent payable to
Lessor hereunder does not include the cost of guard service or other security
measures, and that Lessor shall have no obligation whatsoever to provide same.
Lessee assumes all responsibility for the protection of the Premises, Lessee,
its agents and invitees and their property from the acts of third parties.

42. Reservations. Lessor reserves to itself the right, from time to time, to
grant, without the consent or joinder of Lessee, such easements, rights and
dedications that Lessor deems necessary, and to cause the recordation of parcel
maps and restrictions, so long as such easements, rights, dedications, maps and
restrictions do not unreasonably interfere with the use of the Premises by
Lessee. Lessee agrees to sign any documents reasonably requested by Lessor to
effectuate any such easement rights, dedication, map or restrictions.

43. Performance Under Protest. If at any time a dispute shall arise as to any
amount or sum of money to be paid by one Party to the other under the provisions
hereof, the Party against whom the obligation to pay the money is asserted shall
have the right to make payment “under protest” and such payment shall not be
regarded as a voluntary payment and there shall survive the right on the part of
said Party to institute suit for recovery of such sum. If it shall be adjudged
that there was no legal obligation on the part of said Party to pay such sum or
any part thereof, said Party shall be entitled to recover such sum or so much
thereof as it was not legally required to pay. A Party who does not initiate
suit for the recovery of sums paid “under protest” with 6 months shall be deemed
to have waived its right to protest such payment.

44. Authority; Multiple Parties; Execution.

(a) If either Party hereto is a corporation, trust, limited liability company,
partnership, or similar entity, each individual executing this Lease on behalf
of such entity represents and warrants that he or she is duty authorized to
execute and deliver this Lease on its behalf. Each Party shall, within 30 days
after request, deliver to the other Party satisfactory evidence of such
authority.

(b) If this Lease is executed by more than one person or entity as “Lessee”,
each such person or entity shall be jointly and severally liable hereunder. It
is agreed that any one of the named Lessees shall be empowered to execute any
amendment to this Lease, or other document ancillary thereto and bind all of the
named Lessees, and Lessor may rely on the same as if all of the named Lessees
had executed such document.

 

        PAGE 21 OF 23        

 

             

 

 

             

 

INITIALS

        INITIALS

©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

  FORM STN-8-5/05E

 

EXHIBIT 4

PAGE 21 OF 26



--------------------------------------------------------------------------------

(c) This Lease may be executed by the Parties in counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.

45. Conflict. Any conflict between the printed provisions of this Lease and
typewritten or handwritten provisions shall be controlled by the typewritten or
handwritten provisions,

46. Offer. Preparation of this Lease by either Party or their agent and
submission of same to the other Party shall not be deemed an offer to lease to
the other Party. This Lease is not intended to be binding until executed and
delivered by all Parties hereto.

47. Amendments. This Lease may be modified only in writing, signed by the
Parties in interest at the time of (he modification. As long as they do not
materially change Lessee’s obligations hereunder, Lessee agrees to make such
reasonable non-monetary modifications to this Lease as may be reasonably
required by a Lender in connection with the obtaining of normal financing or
refinancing of the Premises.

48. Waiver of Jury Trial. THE PARTIES HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING INVOLVING THE PROPERTY OR ARISING OUT
OF THIS AGREEMENT.

49. Mediation and Arbitration of Disputes. An Addendum requiring the Mediation
and/or the Arbitration of all disputes between the Parties and/or Brokers
arising out of this Lease    x  is    ¨  is not attached to this Lease.

50. Americans with Disabilities Act. Since compliance with the Americans with
Disabilities Act (ADA) is dependent upon Lessee’s specific use of the Premises,
Lessor makes no warranty or representation as to whether or not the Premises
comply with ADA or any similar legislation. In the event that Lessee’s use of
the Premises requires modifications or additions to the Premises in order to be
in ADA compliance, Lessee agrees to make any such necessary modifications and/or
additions at Lessee’s expense.

LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN, AND BY THE EXECUTION OF THIS LEASE SHOW THEIR
INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.

ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AIR COMMERCIAL
REAL ESTATE ASSOCIATION OR BY ANY BROKER AS TO THE LEGAL SUFFICIENCY, LEGAL
EFFECT, OR TAX CONSEQUENCES OF THIS LEASE OR THE TRANSACTION TO WHICH IT
RELATES. THE PARTIES ARE URGED TO:

1. SEEK ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS LEASE.

2. RETAIN APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE CONDITION OF THE
PREMISES. SAID INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED TO: THE POSSIBLE
PRESENCE OF HAZARDOUS SUBSTANCES, THE ZONING OF THE PREMISES, THE STRUCTURAL
INTEGRITY, THE CONDITION OF THE ROOF AND OPERATING SYSTEMS, AND THE SUITABILITY
OF THE PREMISES FOR LESSEE’S INTENDED USE.

WARNING: IF THE PREMISES IS LOCATED IN A STATE OTHER THAN CALIFORNIA, CERTAIN
PROVISIONS OF THE LEASE MAY NEED TO BE REVISED TO COMPLY WITH THE LAWS OF THE
STATE IN WHICH THE PREMISES IS LOCATED.

 

        PAGE 22 OF 23        

 

             

 

 

             

 

INITIALS

        INITIALS

©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

  FORM STN-8-5/05E

 

EXHIBIT 4

PAGE 22 OF 26



--------------------------------------------------------------------------------

The parties hereto have executed this Lease at the place and on the dates
specified above their respective signatures.

 

Executed at  

 

     Executed at:  

 

On:  

 

     On:  

 

By LESSOR:      By LESSEE:

EMRI Properties, Inc.

    

ResMed Corp.

 

    

 

By:  

 

     By:  

 

Name Printed:  

 

     Name Printed:  

 

Title:  

 

     Title:  

 

By:  

 

     By:  

 

Name Printed:  

 

     Name Printed:  

 

Title:  

 

     Title:  

 

Address:  

 

     Address:  

14040 Danielson Street

 

    

                              Poway, California 92064

Telephone:(        )  

 

     Telephone:(        )  

 

Facsimile:(        )  

 

     Facsimile:(        )  

 

Federal ID No.  

 

     Federal ID No.  

 

BROKER:        BROKER:  

 

    

 

 

    

 

Attn:  

 

     Attn:  

 

Title:  

 

     Title:  

 

Address:  

 

     Address:  

 

 

    

 

Telephone:(        )  

 

     Telephone:(        )  

 

Facsimile:(        )  

 

     Facsimile:(        )  

 

Federal ID No.  

 

     Federal ID No.  

 

NOTE: These forms are often modified to meet the changing requirements of law
and industry needs. Always write or call to make sure you are utilizing the most
current form: AIR COMMERCIAL REAL ESTATE ASSOCIATION, 700 So. Flower Street,
Suite 600, Los Angeles, California 90017. (213) 687-8777. Fax No. (213) 687-8616

© Copyright 2001 - By AIR Commercial Real Estate Association. All rights
reserved.

No part of these works may be reproduced in any form without permission in
writing.

 

        PAGE 23 OF 23        

 

             

 

 

             

 

INITIALS

        INITIALS

©2001 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

  FORM STN-8-5/05E

 

EXHIBIT 4

PAGE 23 OF 26



--------------------------------------------------------------------------------

Addendum to Lease

This Addendum, dated             , 2007, constitutes an addendum to that certain
Standard Industrial/Commercial Single-Tenant Lease (“the Lease”) dated
            , 2007, by and between (1) EMRI Properties, Inc., a California
corporation ( “Lessor”) and (2) ResMed Corp., a Minnesota corporation
(“Lessee”). Defined (capitalized) terms used in this Addendum shall have the
same meanings as in the Lease. Lessor and Lessee hereby supplement and amend the
Lease as follows.

1.2 Premises. As used herein, “the Building” means the building commonly known
as 14040 Danielson Street, Poway, California 92069. The “Premises” consists of
(1) Building and (2) the land owned by Lessor on which the Building is situated.

1.3 Term.

1.3.1 Original Term. The Original Term of the Lease shall commence on the date
(“the Commencement Date”) on which Lessee conveys to Lessor the Premises
pursuant to the Purchase and Sale Contract executed by Lessee, as seller, and
Lessor, as buyer. Subject to Lessee’s option to extend and unless sooner
terminated as herein provided, the term of the Lease shall expire at 11:59 p.m.
on June 30, 2009. References in the Lease to “Start Date” shall mean the
Commencement Date.

1.3.2 Option to Renew. Lessee shall have the right and option to renew the term
of the Lease for a further term of three months commencing on the expiration of
the Original Term. Lessee’s occupancy during the option term shall be subject to
all terms and conditions of the Lease. If Lessee desires to exercise the option,
Lessee must deliver to Lessor written notice of such exercise on or before the
later of (1) May 1, 2009, or (2) the date that is five business days following
the date on which Lessee receives from Lessor written notice (“an Option
Reminder Notice”) advising Lessee that Lessee’s right to exercise the option
will soon be expiring. Lessor may deliver to Lessee an Option Reminder Notice
any time on or after April 1, 2009. At any time during the option term, Lessee
may terminate the Lease by delivery to Lessor of 30 days’ written notice.

1.6 Base Rent/Security Deposit paid on Commencement Date. On the Commencement
Date, Lessee shall pay to Lessor (1) Base Rent for the period commencing on the
Commencement Date through the end of the month in which the Commencement Date
occurs and (2) $145,000.00, which shall constitute a Security Deposit to be held
by Lessor under Paragraph 5 of the Lease.

7.1 Maintenance—Service Contracts. If, during Lessee’s ownership of the
Premises, Lessee regularly maintained service contracts for the HVAC system or
other systems in the Premises, Lessee shall during the term of the Lease
continue to maintain such service contracts.

 

1

 

EXHIBIT 4

PAGE 24 OF 26



--------------------------------------------------------------------------------

9.6 Lessee’s Remedies. In addition to the remedies in Paragraph 9.6 of the
Lease, Lessee shall have the right to terminate this Lease following Premises
Partial Damage under the following circumstances:

9.6.1 If (1) the Premises Partial Damage materially affects Lessee’s Agreed Use
of the Premises and (2) Lessor has not substantially completed the repair of
such Premises Partial Damage within six months following the date of such
Premises Partial Damage, then Lessee may deliver to Lessor a written notice
(“Lessee’s Notice”) that Lessee intends to terminate this Lease unless Lessor
substantially completes the repairs within 30 days following Lessor’s receipt of
Lessee’s Notice. If Lessor does not substantially complete the repairs within 30
days following Lessor’s receipt of Lessee’s Notice, then this Lease shall
terminate on the date that is 30 days following Lessor’s receipt of Lessee’s
Notice. If (1) Lessee elects to terminate the Lease as provided in the preceding
sentence and (2) prior to such termination, Lessor has used reasonable diligence
to complete the repair of such Premises Partial Damage, then the Parties’
obligations under the Lease following such termination shall be the same as if
the term of the Lease naturally expired on the date of such termination (i.e.,
Lessee will not have any claim against Lessor arising out of such termination).

9.6.2 If at any time during the last six months of this Lease the Premises is
damaged and (1) such damage materially affects Lessee’s use of the Premises,
(2) the cost of repair exceeds two months’ Base Rent, and (3) such damage was
not caused by Lessee or Lessee’s employees, agents, or contractors, then Lessee
may terminate this Lease following the occurrence of such damage by giving a
written termination notice to Lessor within 30 days after the date of occurrence
of such damage. If Lessee elects to terminate this Lease as allowed under the
preceding sentence, then (1) such termination shall be effective as of the date
Lessee specifies in such notice and (2) the obligations of the Parties under the
Lease shall be the same as if the Lease naturally expired on the date of such
termination.

23. Notices. As an alternative to the means of service of notices described in
Section 23 of the Lease, any notices required to be served as a condition
precedent to the initiation of a special proceeding for unlawful detainer
(including any notices under Section 13.1 of the Lease) may be served in
accordance with Code of Civil Procedure section 1162 as such section may be
subsequently amended, repealed or replaced. With respect to all notices, the
Parties acknowledge and agree that, in addition to the manner of delivery
provided in Section 23 of the Lease, notices may be delivered by FedEx or other
similar overnight delivery service that provides evidence of receipt. If notice
is delivered by FedEx or such other overnight delivery service, the notice shall
be deemed delivered as of the date shown by the evidence of receipt.

32. Lessor’s Access. To the extent practicable, Lessee may condition Lessor’s
access to the Premises upon Lessor’s execution of a confidentiality and
nondisclosure agreement.

 

2

 

EXHIBIT 4

PAGE 25 OF 26



--------------------------------------------------------------------------------

49. Arbitration. If (1) either Party to this Lease asserts against the other
Party a claim or cross-claim that relates to this Lease, or the Premises,
whether such claim is founded upon contract, tort, or equity, and (2) the amount
in controversy with respect to such claim exceeds the then current
jurisdictional limit of Small Claims Court or the primary relief sought by the
claimant is not relief that may be awarded in Small Claims Court (e.g.,
injunctive relief), such claim or cross-claim shall be submitted to arbitration
pursuant to California Code of Civil Procedure section 1280, et seq., and in
connection with such arbitration, the following shall apply:

49.1 The arbitration shall be conducted by a single arbitrator.

49.2 The venue for the arbitration shall be in San Diego County, California.

49.3 The parties shall have the right to conduct full discovery, as allowed
under California Code of Civil Procedure section 1283.05.

49.4 Pending Issuance of the arbitrator’s award, the parties shall equally pay
all fees and administrative expenses charged by the arbitrator. Following
issuance of the arbitrator’s award, the arbitrator may, in the arbitrator’s
discretion, award to the prevailing Party the amount incurred by the prevailing
Party for the arbitrator’s fees and administrative expenses.

49.5 After issuance of the arbitrator’s award, either Party may file a petition
to have the award entered as a judgment

Notwithstanding the foregoing, this paragraph shall not apply to (1) any special
proceeding commenced by Lessor for unlawful or forcible detainer against Lessee
and/or any other occupants of the Premises (i.e., if Lessor sues Lessee to
recover possession of the Premises in a special proceeding for unlawful
detainer, the arbitration provision shall not apply) or (2) any action initiated
and determined in Small Claims Court.

51. Interpretation. Except as the context may otherwise require, references to
“the Lease” or “this Lease” shall mean collectively (1) the Standard
Industrial/Commercial Single-Tenant Lease dated             , 2007, by and
between Lessee and Lessor and all exhibits attached thereto and (2) this
Addendum.

 

Lessor:       Lessee:  

EMRI Properties, Inc.,

a California corporation

   

ResMed Corp.,

a Minnesota corporation

By  

 

    By  

 

Print Name  

 

    Print Name  

 

Title  

 

    Title  

 

 

3

 

EXHIBIT 4

PAGE 26 OF 26



--------------------------------------------------------------------------------

Exhibit 5

Bill of Sale

This Bill of Sale dated                     , is executed by ResMed Corp., a
Minnesota corporation (“Seller”), in favor of Emri Properties, Inc., a
California corporation (“Buyer”).

Witnesseth:

A. Seller and Buyer entered into that certain Purchase and Sale Contract dated
as of             , 2007 (“Contract”), respecting the sale of certain Property
(as defined in the Contract).

B. Under the Contract, Seller is obligated to transfer to Buyer any and all of
Seller’s right, title and interest in and to the Personal Property, as described
in Schedule A hereto.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller does hereby absolutely and
unconditionally give, grant, bargain, sell, transfer, set over, assign, convey,
release, confirm and deliver to Buyer, without warranty express or implied, all
of the Personal Property.

 

ResMed Corp.,

a Minnesota corporation

By  

 

Print Name  

 

Title  

 

 

EXHIBIT 5, PAGE 1 of 2



--------------------------------------------------------------------------------

Schedule A

List of Personal Property

 

EXHIBIT 5, PAGE 2 of 2



--------------------------------------------------------------------------------

Exhibit 6

General Assignment

This General Assignment Contract (“Assignment”) is dated                     ,
executed by ResMed Corp., a Minnesota corporation (“Assignor”), in favor of Emri
Properties, Inc., a California corporation (“Assignee”).

Assignor is the owner of that certain land, appurtenances and improvements
(collectively the “Real Property”) located in Poway, California, commonly known
as 14040 Danielson Street. The Real Property is being conveyed by Assignor to
Assignee pursuant to a grant deed (“Grant Deed”).

NOW, THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency
of which are hereby acknowledged, Assignor hereby grants, assigns, transfers,
conveys and delivers to Assignee, without warranty, all of Assignor’s right,
title, interest, benefits and privileges, if any, in and to the following
described property:

1. All construction, engineering, consulting, architectural and other similar
contracts and any and all amendments and modifications thereto, concerning the
design or construction of any or all of the Real Property and all warranties
with respect thereto (including all statutory, express and implied warranties).

2. All architectural drawings plans, specifications, soils tests, appraisals,
engineering reports and similar materials relating to any or all of the Real
Property.

3. All governmental entitlements (including, but not limited to, all
environmental impact reports, negative declarations, map approvals, conditional
use permits, building permits and certificates of occupancy for the
Improvements), permissions, environmental clearances, rights, licenses and
permits that relate to all or any of the Real Property.

4. All general intangibles relating to the development or use of the Real
Property.

 

ResMed Corp.,

a Minnesota corporation

By  

 

Print Name  

 

Title  

 

 

EXHIBIT 6, PAGE 1 of 1



--------------------------------------------------------------------------------

Exhibit 7

Declaration under Internal Revenue Code Section 1445

The undersigned hereby declares:

1. ResMed Corp. is a corporation organized and in good standing under the laws
of Minnesota.

2. The taxpayer identification number for ResMed Corp. is                      .

3. ResMed Corp. is not a foreign person, as defined in Internal Revenue Code of
the United States.

I declare under penalty of perjury that the foregoing is true and correct and
that this declaration is executed                     , at San Diego,
California.

 

ResMed Corp.,

a Minnesota corporation

By  

 

Print Name  

 

Title  

 

 

EXHIBIT 7, PAGE 1 of 1



--------------------------------------------------------------------------------

Exhibit 8

Reconfirmation of Representations

This Reconfirmation, dated                     , is executed by ResMed Corp., a
Minnesota corporation (“Seller”) for the benefit of Emri Properties, Inc., a
California corporation (“Buyer”). Pursuant to that certain Purchase and Sale
Contract (“the Contract”) between Buyer and Seller dated                     ,
Seller hereby confirms that during the period from the Effective Date to the
Closing Date, nothing has occurred and Seller has not become aware of any facts
that, to Seller’s actual knowledge, cause any of the Seller’s representations
and warranties contained in the Contract to be materially untrue, and, to
Seller’s actual knowledge, all of the representations and warranties contained
in the Contract remain true and are reconfirmed as of the Closing except
                    . Defined (capitalized) terms used in this Reconfirmation
shall have the same meanings as defined in the Contract.

 

ResMed Corp.,

a Minnesota corporation

By  

 

Print Name  

 

Title  

 

 

EXHIBIT 8, PAGE 1 of 1



--------------------------------------------------------------------------------

Exhibit 9

Subordination, Nondisturbance and Attornment Agreement

RECORDING REQUESTED BY:

WHEN RECORDED MAIL TO:

 

--------------------------------------------------------------------------------

Subordination, Nondisturbance and Attornment Agreement

This Agreement is made and entered into             ,         , by and among (1)
                     (“Tenant”), (2)                      (“Lender”), and (3)
                                         (“Landlord”).

Recitals

A. Landlord executed a Lease (“the Lease”) dated             ,         , in
favor of Tenant, covering a certain demised premises therein described that is
(1) commonly known as                                         , California
             (“the Demised Premises”), and (2) a portion of certain real
property legally described as:

(said parcel of real estate being referred to herein as the “Property”),

B. Landlord executed a Deed of Trust (the “Mortgage”) dated             ,
200    , in the amount of $             , recorded on             , 200    , as
Document No.              in the office of the San Diego County Recorder in
favor of Lender, payable upon the terms and conditions described therein,

C. A condition to said loan is that said Mortgage shall unconditionally be and
remain at all times a lien or charge upon the Property, prior and superior to
the Lease and to the leasehold estate created thereby,

 

EXHIBIT 9, PAGE 1 of 5



--------------------------------------------------------------------------------

D. The Parties hereto desire to assure Tenant’s possession and control of the
Demised Premises under the Lease upon the terms and conditions therein
contained.

For and in consideration of the mutual covenants and premises herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

Agreement

1. Subject to the nondisturbance covenants set forth herein, the Lease is and
shall be subordinate to the Mortgage and to all renewals, modifications,
consolidations, replacements and extensions thereof and to all future advances
made thereunder.

2. If Lender becomes the owner of the Property, if the Property is sold by
reason of foreclosure or other proceedings brought to enforce the Mortgage that
encumbers the Property, if the Property is transferred by deed in lieu of
foreclosure, or if any portion of the Property is sold under a trustee’s sale,
the Lease shall continue in full force and effect as a direct lease between the
then owner of the Property covered by the Mortgage and Tenant upon and subject
to all of the terms, covenants and conditions of the Lease for the balance of
the term thereof remaining, including any extensions therein provided. Tenant
does hereby agree to attorn to Lender or to any such owner as its landlord after
Tenant’s receipt of written notice from Lender, and Lender hereby agrees that it
will accept such attornment.

3. Notwithstanding any other provision of this Agreement, Lender shall not be
(a) liable for any default of any landlord under the Lease (including Landlord),
except that Lender agrees to cure any default of Landlord that is continuing as
of the date Lender forecloses the Property, which shall be the earliest to occur
of (1) delivery of a trustee’s deed following a non-judicial foreclosure,
(2) delivery of a marshal’s deed upon sale of the property following entry of
judgment in a judicial foreclosure, and/or (3) delivery of a deed in lieu of
foreclosure, within 30 days from the date Tenant delivers written notice to
Lender of such continuing default, unless such default is of such a nature to
reasonably require more than 30 days to cure and then Lender shall be permitted
such additional time as is reasonably necessary to effect such cure, provided
Lender commences such cure within such 30-day period and, thereafter, diligently
and continuously proceeds to cure such default, (b) subject to any offsets or
defenses that have accrued prior to the date of foreclosure as defined above,
unless Tenant shall have delivered to Lender written notice of the default that
gave rise to such offset or defense and permitted Lender the same right to cure
such default as permitted Landlord under the Lease; (c) bound by any rent that
Tenant may have paid under the Lease more than one month in advance, or
(d) bound by any amendment or modification of the Lease hereafter made without
Lender’s prior written consent

4. If Lender sends written notice to Tenant to direct its rent payments under
the Lease to Lender instead of Landlord, then Tenant agrees to follow the
instructions set forth in such written instructions and deliver rent payments to
Lender; however, Landlord and Lender agree that Tenant shall be credited under
the Lease for any rent payments sent to Lender pursuant to such written notice.

 

EXHIBIT 9, PAGE 2 of 5



--------------------------------------------------------------------------------

5. All notices that may be or are required to be sent under this Agreement shall
be in writing and sent by Federal Express (or similar overnight delivery
service) or first-class, certified U.S. mail, postage prepaid, return receipt
requested, and sent to the party at the address appearing below or such other
address as any party shall hereafter inform the other party by written notice
given as set forth above:

 

TENANT:  

 

 

 

     Attention  

 

   LANDLORD:  

 

 

 

     Attention  

 

   LENDER:  

 

 

 

     Attention  

 

  

6. Said Mortgage shall not cover or encumber or be construed as subjecting in
any manner to the lien thereof any of Tenant’s improvements or trade fixtures,
furniture, equipment or other personal property at any time placed or installed
in the Premises. In the event the Property or any part thereof shall be taken
for public purposes by condemnation or transfer in lieu thereof or the same are
damaged or destroyed, the rights of the parties to any condemnation award or
insurance proceeds shall be determined and controlled by the applicable
provisions of the Lease.

7. This Agreement shall inure to the benefit of and be binding upon the parties
hereto, their successors in interest, heirs and assigns and any subsequent owner
of the Property secured by the Mortgage.

8. The parties to this Agreement waive the right to jury trial with respect to
any claim or cross-claim arising out of or relating to this Agreement.

 

EXHIBIT 9, PAGE 3 of 5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

Lender:

 

 

By  

 

Print name  

 

Title  

 

Tenant:

 

 

By  

 

Print name  

 

Title  

 

Landlord:

 

 

By  

 

Print name  

 

Title  

 

 

EXHIBIT 9, PAGE 4 of 5



--------------------------------------------------------------------------------

State of California

County of San Diego

On                     , 2007, before me,
                                        , a notary public, personally appeared
                                        , personally known to me (or proved to
me on the basis of satisfactory evidence) to be the person whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her authorized capacity and that by his/her signature on the
instrument the person or the entity upon behalf of which the person acted
executed the instrument.

Witness my hand and official seal.

 

 

 

State of California

County of San Diego

On                     , 2007, before me,
                                        , a notary public, personally appeared
                                        , personally known to me (or proved to
me on the basis of satisfactory evidence) to be the person whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her authorized capacity and that by his/her signature on the
instrument the person or the entity upon behalf of which the person acted
executed the instrument.

Witness my hand and official seal.

 

 

 

State of California

County of San Diego

On                     , 2007, before me,
                                        , a notary public, personally appeared
                                         , personally known to me (or proved to
me on the basis of satisfactory evidence) to be the person whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her authorized capacity and that by his/her signature on the
instrument the person or the entity upon behalf of which the person acted
executed the instrument.

Witness my hand and official seal.

 

 

 

 

EXHIBIT 9, PAGE 5 of 5



--------------------------------------------------------------------------------

Exhibit 10

List of Personal Property

 

1. Floor coverings

 

2. Window coverings

 

3. Plumbing, electrical, and HVAC systems and components

 

EXHIBIT 10, PAGE 1 of 1